Exhibit 10.13

$805,000,000

CREDIT AGREEMENT

among

NATIONAL CINEMEDIA, LLC,

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

LEHMAN BROTHERS INC. and

J.P. MORGAN SECURITIES, INC.,

as Arrangers

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

CREDIT SUISSE (USA) LLC and

MORGAN STANLEY SENIOR FUNDING, INC., as

Co-Documentation Agents

and

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

Dated as of February 13, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1.   DEFINITIONS    1 1.1     Defined Terms    1 1.2    
Other Definitional Provisions    27 SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS
   28 2.1     Term Loan Commitments    28 2.2     Procedure for Term Loan
Borrowing    28 2.3     Repayment of Term Loans    28 2.4     Revolving Credit
Commitments    28 2.5     Procedure for Revolving Credit Borrowing    29 2.6    
Swing Line Commitment    29 2.7     Procedure for Swing Line Borrowing;
Refunding of Swing Line Loans    30 2.8     Repayment of Loans; Evidence of Debt
   31 2.9     Commitment Fees, etc    32 2.10   Termination or Reduction of
Revolving Credit Commitments    32 2.11   Optional Prepayments    33 2.12  
Mandatory Prepayments    33 2.13   Conversion and Continuation Options    34
2.14   Minimum Amounts and Maximum Number of Eurodollar Tranches    34 2.15  
Interest Rates and Payment Dates    35 2.16   Computation of Interest and Fees
   35 2.17   Inability to Determine Interest Rate    36 2.18   Pro Rata
Treatment and Payments    36 2.19   Requirements of Law    38 2.20   Taxes    39
2.21   Indemnity    41 2.22   Illegality    41 2.23   Change of Lending Office
   42 2.24   Replacement of Lenders under Certain Circumstances    42 2.25  
Incremental Credit Extensions    42 SECTION 3.   LETTERS OF CREDIT    44 3.1    
L/C Commitment    44 3.2     Procedure for Issuance of Letter of Credit    45
3.3     Fees and Other Charges    45 3.4     L/C Participations    45 3.5    
Reimbursement Obligation of the Borrower    47 3.6     Obligations Absolute   
47 3.7     Letter of Credit Payments    48 3.8     Applications    48 SECTION 4.
  REPRESENTATIONS AND WARRANTIES    48 4.1     Financial Condition    48



--------------------------------------------------------------------------------

4.2     No Change    49 4.3     Corporate Existence; Compliance with Law    49
4.4     Power; Authorization; Enforceable Obligations    49 4.5     No Legal Bar
   50 4.6     No Material Litigation    50 4.7     No Default    50 4.8    
Ownership of Property; Liens    50 4.9     Intellectual Property    50 4.10  
Taxes    51 4.11   Federal Regulations    51 4.12   Labor Matters    51 4.13  
ERISA    51 4.14   Investment Company Act; Other Regulations    52 4.15  
Subsidiaries    52 4.16   Use of Proceeds    52 4.17   Environmental Matters   
52 4.18   Accuracy of Information, etc    53 4.19   Security Documents    53
4.20   Solvency    54 4.21   Certain Documents    54 SECTION 5.   CONDITIONS
PRECEDENT    54 5.1     Conditions to Initial Extension of Credit    54 5.2    
Conditions to Each Extension of Credit    56 SECTION 6.   AFFIRMATIVE COVENANTS
   57 6.1     Financial Statements    57 6.2     Certificates; Other Information
   58 6.3     Payment of Obligations    59 6.4     Conduct of Business and
Maintenance of Existence; Compliance.    59 6.5     Maintenance of Property;
Insurance    59 6.6     Inspection of Property; Books and Records; Discussions
   59 6.7     Notices    60 6.8     Environmental Laws    61 6.9     Interest
Rate Protection    61 6.10   Additional Collateral, etc.    61 6.11   Further
Assurances    63 SECTION 7.   NEGATIVE COVENANTS    63 7.1     Financial
Condition Covenant    63 7.2     Limitation on Indebtedness    64 7.3    
Limitation on Liens    65 7.4     Limitation on Fundamental Changes    67 7.5  
  Limitation on Disposition of Property    67 7.6     Limitation on Restricted
Payments    69 7.7     Limitation on Capital Expenditures    70 7.8    
Limitation on Investments    71



--------------------------------------------------------------------------------

7.9   Limitation on Amendments to Other Documents    73   7.10   Limitation on
Transactions with Affiliates    73   7.11   Limitation on Sales and Leasebacks
   73   7.12   Limitation on Changes in Fiscal Periods    73   7.13   Limitation
on Negative Pledge Clauses    73   7.14   Limitation on Restrictions on
Subsidiary Distributions    74   7.15   Limitation on Lines of Business    74
SECTION 8.   EVENTS OF DEFAULT    74 SECTION 9.   THE AGENTS    77 9.1  
Appointment    77 9.2   Delegation of Duties    78 9.3   Exculpatory Provisions
   78 9.4   Reliance by Agents    78 9.5   Notice of Default    79 9.6  
Non-Reliance on Agents and Other Lenders    79 9.7   Indemnification    79 9.8  
Agent in Its Individual Capacity    80 9.9   Successor Administrative Agent   
80   9.10   Authorization to Release Liens and Guarantees    81   9.11   The
Arranger; the Syndication Agent; the Co-Documentation Agents    81 SECTION 10.  
MISCELLANEOUS    81 10.1     Amendments and Waivers    81 10.2     Notices    84
10.3     No Waiver; Cumulative Remedies    85 10.4     Survival of
Representations and Warranties    85 10.5     Payment of Expenses    85 10.6    
Successors and Assigns; Participations and Assignments    87 10.7    
Adjustments; Set-off    90 10.8     Counterparts    91 10.9     Severability   
91 10.10   Integration    91 10.11   GOVERNING LAW    91 10.12   Submission To
Jurisdiction; Waivers    92 10.13   Acknowledgments    92 10.14  
Confidentiality    92 10.15   Release of Collateral and Guarantee Obligations   
93 10.16   Accounting Changes    94 10.17   Delivery of Lender Addenda    94
10.18   WAIVERS OF JURY TRIAL    94



--------------------------------------------------------------------------------

SCHEDULES:   4.19(a)(i)   UCC Filing Jurisdictions 4.19(a)(ii)   UCC Financing
Statements to Remain on File 4.19(a)(iii)   UCC Financing Statements to be
Terminated 7.2(d)   Existing Indebtedness 7.3(f)   Existing Liens 7.10  
Transactions with Affiliates EXHIBITS:   A   Form of Guarantee and Collateral
Agreement B   Form of Compliance Certificate C-1   Form of Closing Certificate
C-2   Form of Secretary’s Certificate D   Form of Assignment and Acceptance E  
Form of Legal Opinion of Holme Roberts & Owen LLP F-1   Form of Term Note F-2  
Form of Revolving Credit Note F-3   Form of Swing Line Note G   Form of
Exemption Certificate H   Form of Lender Addendum I   Form of Borrowing Notice J
  Form of Solvency Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of February 13, 2007, among National CineMedia, LLC,
a Delaware limited liability company (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), Lehman Brothers Inc. and J.P. Morgan Securities,
Inc., as joint lead arrangers (in such capacity, the “Arrangers”), JPMorgan
Chase Bank, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), Credit Suisse (USA) LLC and Morgan Stanley Senior Funding, Inc., as
co-documentation agents (in such capacity, the “Co-Documentation Agents”) and
Lehman Commercial Paper Inc., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (i) Term Loans (as this and other capitalized terms used
in these preliminary statements are defined in Section 1.1 below) in an initial
aggregate amount of $725,000,000 and (ii) a Revolving Credit Facility in an
initial aggregate amount of $80,000,000;

WHEREAS, the proceeds of the Term Loans made on the Closing Date will be
permitted to be used (i) to redeem the Borrower’s Preferred Equity (the
“Redemption” and collectively with the Refinancing described below and the
payments described in clauses (ii) and (iii) of this paragraph, the
“Transaction”), (ii) to pay (directly or indirectly) fees and expenses related
to the Redemption, the Refinancing, the initial public offering of the common
stock of Holdings and all related transactions and (iii) to finance certain
payments to the ESA Parties as compensation for amendments to the Borrower’s
payment obligations under the ESAs;

WHEREAS, the proceeds of the Revolving Credit Loans will be permitted to be used
(i) for working capital and general corporate purposes of the Borrower and its
Subsidiaries, (ii) to repay certain existing indebtedness of the Borrower (the
“Refinancing”), (iii) to fund Restricted Payments and other payments permitted
by Section 7.6 and (iv) to pay the Final Circuit Share Payments;

WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquisition”: as to any Person, (x) the acquisition of all of the Capital Stock
of another Person, (y) the acquisition of all or substantially all of the assets
of any other Person or (z) the acquisition of all or substantially all of the
assets constituting a business line or division of any other Person.

“Additional Lender”: as defined in Section 2.25.



--------------------------------------------------------------------------------

“Adjusted Consolidated EBITDA”: as to the Borrower and its Subsidiaries for a
particular period, the sum of:

(a) Consolidated EBITDA of Borrower and its Subsidiaries for such period;
provided that for purposes of this definition, the definitions of “Consolidated
Net Senior Secured Leverage Ratio” and “Consolidated Total Leverage Ratio” and
Section 7.1, Consolidated EBITDA of Borrower and its Subsidiaries (i) for FQ2
2006 shall be deemed to be $39,000,000, (ii) for FQ3 2006 shall be deemed to be
$41,800,000, (iii) for FQ4 2006 shall be calculated by the Borrower on a pro
forma basis prior to providing the audited financial statements for 2006
required by Section 6.1(a); provided that the method for determining the pro
forma amount under this clause (iii) shall be consistent with the method used
for determining the pro forma amounts set forth in clauses (i) through
(ii) above, and (iv) for FQ1 2007 shall be equal to the sum of (x) for the
period beginning on the first day of FQ1 2007 and ending on the Closing Date
(the “Cutoff Date”), an amount calculated by the Borrower prior to providing the
financial statements for FQ1 2007 required by Section 6.1(b); provided that the
method for determining the pro forma amount under this clause (iv)(x) shall be
consistent with the method used for determining the pro forma amounts set forth
in clauses (i) through (ii) above, and (y) for the period beginning on the first
day following the Cutoff Date and ending on the last day of FQ1 2007, actual
Consolidated EBITDA of Borrower and its Subsidiaries for such period; plus

(b) for each such period ending after the Closing Date, amounts received by the
Borrower during such period pursuant to the Loews Agreement or other similar
agreements to the extent such amounts are not otherwise included in determining
Consolidated EBITDA of Borrower and its Subsidiaries under clause (a) of this
definition for such period; plus

(c) for each such period ending after the Closing Date, the aggregate amount of
cash payments received by the Borrower during such period pursuant to
Section 4(b) of the Common Unit Adjustment Agreement to the extent such amounts
are not otherwise included in determining Consolidated EBITDA of the Borrower
and its Subsidiaries under clause (a) of this definition for such period.

“Adjustment Date”: as defined in the definition of “Pricing Grid.”

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person;
provided that, for purposes of Section 7.10, an “Affiliate” shall not include
any Person that, directly or indirectly, is in control of, is controlled by, or
is under common control with, any Founding Member Parent (excluding Holdings,
each Subsidiary of Holdings and each Subsidiary of such Founding Member Parent).
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Margin”: (a) with respect to any Term Loan, 0.75% in the case of
Base Rate Loans and 1.75% in the case of Eurodollar Loans and (b) with respect
to any Revolving Credit Loan, 0.75% in the case of Base Rate Loans and 1.75% in
the case of Eurodollar Loans; provided that on and after the first Adjustment
Date occurring after the third fiscal quarter in fiscal year 2008, the
Applicable Margin shall be determined pursuant to the Pricing Grid.

“Applicable Tax Rate”: (a) 40% or (b) if, at the time of the relevant
distribution described in Section 7.6(f) herein, the highest combined federal,
state and local marginal rate applicable to corporate taxpayers residing in New
York City, New York, taking into account the deductibility of state and local
income taxes for federal income tax purposes shall exceed 40%, such higher rate.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit (which application shall be subject to Section 3.8).

“Arrangers”: as defined in the preamble hereto.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clauses (a) through (m) of
Section 7.5) which yields gross proceeds to the Borrower or any of its
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

“Assignee”: as defined in Section 10.6(b).

 

3



--------------------------------------------------------------------------------

“Assignor”: as defined in Section 10.6(b).

“Available Cash”: for a particular period (i) the Borrower’s earnings before
interest, taxes, depreciation and amortization (as determined in accordance with
GAAP); plus (ii) non-cash items of deduction or loss (other than items related
to barter transactions) subtracted in determining the Borrower’s earnings under
clause (i); plus (iii) interest income received by the Borrower to the extent
such income is not otherwise included in determining the Borrower’s earnings
under clause (i); plus (iv) amounts received by the Borrower pursuant to the
Loews Agreement or other similar agreements to the extent such amounts are not
otherwise included in determining the Borrower’s earnings under clause (i); plus
(v) amounts received by the Borrower pursuant to the Common Unit Adjustment
Agreement to the extent such amounts are not otherwise included in determining
the Borrower’s earnings under clause (i); plus (vi) amounts received by the
Borrower pursuant to Section 3.5(c) of the Borrower LLC Operating Agreement to
the extent such amounts are not otherwise included in determining the Borrower’s
earnings under clause (i); plus (vii) net proceeds (after expenses attributable
to the sale) from the sale of Borrower assets to the extent such proceeds are
not otherwise included in determining the Borrower’s earnings under clause (i);
plus (viii) for the second quarterly period of each fiscal year of the Borrower,
the amount of any Distribution Increase (as hereinafter defined) attributable to
the Distribution Year (as hereinafter defined); plus (ix) for the fourth
quarterly period of each fiscal year of the Borrower, any amounts that the
Borrower was not permitted to distribute to its members for each of the
immediately preceding three quarterly fiscal periods of such fiscal year as a
result of the application of Section 7.6(h) of this Agreement (to the extent
such amounts are not restricted under Section 7.6(h) as of the last day of such
fourth quarterly fiscal period); less (x) non-cash items of income or gain
(other than items related to barter transactions) added in determining the
Borrower’s earnings under clause (i); less (xi) amounts paid by the Borrower
pursuant to the ESAs, the Management Agreement or other similar agreements to
the extent such amounts are not otherwise deducted in determining the Borrower’s
earnings under clause (i); less (xii) amounts paid by the Borrower pursuant to
the Common Unit Adjustment Agreement to the extent such amounts are not
otherwise deducted in determining the Borrower’s earnings under clause (i); less
(xiii) taxes paid by the Borrower; less (xiv) Capital Expenditures made by the
Borrower; less (xv) for the second quarterly period of each fiscal year of the
Borrower, the amount of any Distribution Decrease (as hereinafter defined)
attributable to the Distribution Year; less (xvi) interest paid by the Borrower
on Specified Funded Indebtedness (as hereinafter defined); less (xvii) mandatory
principal payments made by the Borrower on the Specified Funded Indebtedness to
the extent such principal payments are made from funds other than funds that
were restricted pursuant to Section 7.6(h) of this Agreement); less
(xviii) amounts (other than interest and principal payments) paid by the
Borrower with respect to Specified Funded Indebtedness to the extent such
amounts are not otherwise deducted in determining the Borrower’s earnings under
clause (i); provided, however, that (A) amounts borrowed under, and optional
principal payments made on, the Revolving Credit Loans shall not be taken into
account in determining Available Cash; (B) amounts received or paid by the
Borrower pursuant to the terms of the Tax Receivable Agreement shall not be
taken into account in determining Available Cash; and (C) for the quarterly
period that includes the Closing Date, Available Cash shall be determined
beginning on the day following the Closing Date through the last day of such
quarterly fiscal period. For purposes of the definition of “Available Cash”
only, “Specified Funded Indebtedness” means the sum of (x) Indebtedness of the
Borrower pursuant to any Loan Document, plus (y) additional Indebtedness, or any
refinancing thereof, of the Borrower as permitted under the terms of this
Agreement.

 

4



--------------------------------------------------------------------------------

The Borrower shall determine Available Cash (i) for each quarterly fiscal period
of the Borrower, and (ii) for each fiscal year of the Borrower (the
“Distribution Year”) in connection with the preparation of the financial
statements of the Borrower referred to in Section 6.1(a). To the extent
Available Cash for the Distribution Year is greater than the total amount of
Restricted Payments made pursuant to Section 7.6 with respect to the four
quarterly fiscal periods in such Distribution Year (the “Distribution
Increase”), the Distribution Increase will be added to Available Cash for the
second quarterly period in the fiscal year following the Distribution Year. To
the extent Available Cash for the Distribution Year is less than the total
amount of Restricted Payments made pursuant to Section 7.6 with respect to the
four quarterly fiscal periods in such Distribution Year (the “Distribution
Decrease”), the Distribution Decrease will be subtracted from Available Cash for
the second quarterly period in the fiscal year following the Distribution Year.

“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.9, the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean the prime lending rate
as set forth on the British Banking Association Telerate Page 5 (or such other
comparable publicly available page as may, in the reasonable opinion of the
Administrative Agent after notice to the Borrower, replace such page for the
purpose of displaying such rate if such rate no longer appears on the British
Bankers Association Telerate page 5), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.

“Benefitted Lender”: as defined in Section 10.7.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

 

5



--------------------------------------------------------------------------------

“Borrower LLC Operating Agreement”: the Third Amended and Restated Limited
Liability Company Operating Agreement of the Borrower, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Membership Units”: the common membership units of the Borrower.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit I, delivered to the
Administrative Agent.

“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Expenditures”: for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the aggregate of all expenditures by the
Borrower and its Subsidiaries for the acquisition or leasing (pursuant to a
capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements) during such period that have
been capitalized by the Borrower for financial reporting purposes in accordance
with GAAP.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $500,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an

 

6



--------------------------------------------------------------------------------

equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days with respect to securities issued or fully guaranteed or insured by
the United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; and (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition.

“Change of Control”: the occurrence of any of the following events:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding any Founding Member or Holdings, shall become the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 50% of the then issued and outstanding Borrower
Membership Units and (ii) at such time (x) the supermajority voting procedure
required under Section 5.2 of Holding’s Amended and Restated Certificate of
Incorporation (as such Section is in effect on the Closing Date) is not
applicable and (y) no Founding Member is entitled to participate in giving
Founding Member Approval (as such definition is defined in the Borrower LLC
Operating Agreement on the Closing Date) pursuant to Section 4.3 of the Borrower
LLC Operating Agreement (as such Section is in effect on the Closing Date); or

(b) (i) any Person, other than a Founding Member, acquires the right to
(A) elect, or (B) nominate for election or (C) designate for nomination pursuant
to the Designation Agreement, a majority of the members of the board of
directors of Holdings and (ii) at such time (x) the supermajority voting
procedure required under Section 5.2 of the Holding’s Amended and Restated
Certificate of Incorporation (as such Section is in effect on the Closing Date)
is not applicable and (y) no Founding Member is entitled to participate in
giving Founding Member Approval (as such definition is defined in the Borrower
LLC Operating Agreement on the Closing Date) pursuant to Section 4.3 of the
Borrower LLC Operating Agreement (as such Section is in effect on the Closing
Date); or

(c) (i) Holdings shall cease to be the manager of the Borrower and (ii) at such
time (x) the supermajority voting procedure required under Section 5.2 of the
Holding’s Amended and Restated Certificate of Incorporation (as such Section is
in effect on the Closing Date) is not applicable and (y) no Founding Member is
entitled to participate in giving Founding Member Approval (as such definition
is defined in the Borrower LLC Operating Agreement on the Closing Date) pursuant
to Section 4.3 of the Borrower LLC Operating Agreement (as such Section is in
effect on the Closing Date).

 

7



--------------------------------------------------------------------------------

For purposes of this definition of Change of Control only, the term “Founding
Member” shall mean (a) each of American Multi-Cinema, Inc., a Missouri
corporation, Cinemark Media, Inc., a Delaware corporation, and Regal CineMedia
Holdings, LLC, a Delaware limited liability company, and (b) each Permitted
Transferee (as such definition is defined in the Borrower LLC Operating
Agreement on the Closing Date) that constitutes a Founding Member Affiliate.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be not later than
February 13, 2007.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the preamble hereto.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: with respect to any Lender, each of the Term Loan Commitment and
the Revolving Credit Commitment of such Lender.

“Commitment Fee Rate”: 0.375% per annum.

“Common Unit Adjustment Agreement”: the Common Unit Adjustment Agreement by and
among Holdings, the Borrower, the Founding Members and the ESA Parties dated as
of the date hereof, as the same may be amended, supplemented or modified from
time.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Consolidated EBITDA”: of the Borrower for any period, Consolidated Net Income
of the Borrower and its Subsidiaries for such period plus, without duplication
and to the extent deducted in determining such Consolidated Net Income for such
period, the sum of (a) expenses for taxes based on income or capital (including
franchise and similar taxes), (b) interest expense of the Borrower and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges incurred in connection
with or associated with Indebtedness (including without limitation, as it
relates to the Borrower and its Subsidiaries, the Facilities), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring charges, expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income

 

8



--------------------------------------------------------------------------------

for such period, losses on sales of assets outside of the ordinary course of
business), including without limitation, as it relates to the Borrower and its
Subsidiaries, all fees, commissions, expenses, costs, charges and
reorganizations costs (including reasonable legal, accounting, financing,
consulting and advisory costs, fees and expenses) incurred in connection with
the Facilities or the initial public offering referred to in Section 5.1(b),
(f) severance plan costs or expense, (g) any other non-cash charges, expenses or
losses of the Borrower and its Subsidiaries, including without limitation,
(x) non-cash compensation expenses arising from the issuance by Holdings, the
Borrower or the applicable Subsidiary of equity, options to purchase equity,
stock or equity appreciation rights or similar rights to the employees of
Holdings, the Borrower and Subsidiaries of the Borrower and (y) non-cash charges
related to changes in the exposure of the Borrower and its Subsidiaries under
Hedge Agreements, and minus, to the extent included in determining such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining such Consolidated Net Income), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (c) any other non-cash income and (d) any cash
payments made during such period in respect of items described in clause
(f) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Net Senior Secured Leverage Ratio, (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition,
“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Borrower and its Subsidiaries in excess of an amount equal
to 10% of Consolidated EBITDA of the Borrower and its Subsidiaries for the
period of the most recent four consecutive fiscal quarters ending prior to the
closing date of such Acquisition with respect to which financial statements have
been prepared by the Borrower. “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of an amount equal
to 10% of Consolidated EBITDA of the Borrower and its Subsidiaries for the
period of the most recent four consecutive fiscal quarters ending prior to the
date of such Disposition with respect to which financial statements have been
prepared by the Borrower.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded

 

9



--------------------------------------------------------------------------------

(a) except as set forth in the second paragraph of the definition of
“Consolidated EBITDA,” the income (or deficit) of any Person accrued prior to
the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Consolidated Net Senior Secured Leverage Ratio”: as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated Senior
Secured Debt on such day less the aggregate amount of cash and Cash Equivalents
owned by the Borrower and its Subsidiaries on such day (in each case, free and
clear of all Liens (other than Liens permitted by Section 7.3(a), (h) and (l))
to (b) Adjusted Consolidated EBITDA of the Borrower and its Subsidiaries for
such period.

“Consolidated Senior Secured Debt”: at any date, Consolidated Total Debt (other
than Subordinated Debt) at such date, determined on a consolidated basis in
accordance with GAAP, that is secured by a Lien on any assets of the Borrower or
its Subsidiaries.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (a) through (e) of the definition of “Indebtedness” in this Section 1.1
at such date, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Total Debt on such date less the aggregate amount of cash
and Cash Equivalents owned by the Borrower and its Subsidiaries on such date (in
each case, free and clear of all Liens (other than Liens permitted by
Section 7.3(a), (h) and (l)) to (b) Adjusted Consolidated EBITDA of the Borrower
and its Subsidiaries for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination with respect to which
financial statements have been prepared by the Borrower.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

10



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: as defined in Section 2.24.

“Designation Agreement”: the Director Designation Agreement dated as of
February 13, 2007 among Holdings, American Multi-Cinema, Inc., a Missouri
corporation, Cinemark Media, Inc., a Delaware corporation, and Regal CineMedia
Holdings, LLC, a Delaware limited liability company, as the same may be amended,
supplemented or otherwise modified from time to time.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States of America.

“ECF Percentage”: with respect to any fiscal year of the Borrower, 50%;
provided, that, the ECF Percentage shall be 0% if the Consolidated Net Senior
Secured Leverage Ratio as of the last day of such fiscal year is less than 3.0
to 1.0.

“Employment Agreements”: the collective reference to the employment agreements
entered into from time to time among Holdings, the Borrower and each “Service
Employee” under (and as defined in) the Management Agreement, in each case as
the same may be amended, supplemented or modified from time to time.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ESAs”: the collective reference to (a) the Exhibitor Services Agreement between
the Borrower and American Multi-Cinema, Inc., a Missouri corporation, dated as
of February 13, 2007, (b) the Exhibitor Services Agreement between the Borrower
and Cinemark USA, Inc., a Texas corporation, dated as of February 13, 2007, and
(c) the Exhibitor Services Agreement between the Borrower and Regal Cinemas,
Inc., a Tennessee corporation, dated as of February 13, 2007, in each case as
amended, supplemented or modified from time to time.

 

11



--------------------------------------------------------------------------------

“ESA Parties”: the collective reference to American Multi-Cinema, Inc., a
Missouri corporation, Cinemark USA, Inc., a Texas corporation, and Regal
Cinemas, Inc., a Tennessee corporation.

“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Page 3750 of the Telerate screen as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Page 3750 of the Telerate screen
(or otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent.

“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

 

  Eurodollar Base Rate          

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: means for a fiscal year of the Borrower, (i) Available Cash
for such fiscal year, less (ii) to the extent not deducted in calculating
Available Cash for such fiscal year, Restricted Payments and other cash payments
as permitted under Section 7.6 made or payable with respect to such fiscal year,
less (iii) an amount not to exceed $10,000,000 for such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

 

12



--------------------------------------------------------------------------------

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Final Circuit Share Payments”: the collective reference to the “Final Circuit
Share Payments” as defined in, and to be paid by the Borrower to the ESA Parties
pursuant to, that certain side letter dated as of February 13, 2007, by and
among the Borrower and the ESA Parties, substantially in the form filed with the
SEC on January 24, 2007.

“Final Prospectus”: Holding’s final prospectus filed with the SEC on February 9,
2007 pursuant to Rule 424(b) of the Securities Act of 1933, as amended.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Founding Members”: the collective reference to American Multi-Cinema, Inc., a
Missouri corporation, Cinemark Media, Inc., a Delaware corporation, and Regal
CineMedia Holdings, LLC, a Delaware limited liability company.

“Founding Member Affiliate” means each Founding Member Parent and any Person
that, directly or indirectly, is controlled by a Founding Member Parent. For
purposes of this definition only, “control” of a Person means the power,
directly or indirectly, either to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Founding Member Parent: each of (a) Marquee Holdings Inc. or its successor or
any Person that wholly-owns Marquee Holdings Inc., directly or indirectly, in
the future, in the case of American Multi-Cinema, Inc., (b) Cinemark Holdings,
Inc. or its successor or any Person that wholly-owns Cinemark Holdings, Inc.,
directly or indirectly, in the future, in the case of Cinemark Media, Inc., and
(c) Regal Entertainment Group or its successor or any Person that wholly-owns
Regal Entertainment Group, directly or indirectly, in the future, in the case of
Regal CineMedia Holdings, LLC.

“FQ1”, “FQ2 “, “FQ3”, and “FQ4”: when used with a numerical year designation,
means the first, second, third or fourth fiscal quarters, respectively, of such
fiscal year of the Borrower (e.g., FQ4 2006 means the fourth fiscal quarter of
the Borrower’s 2006 fiscal year, which ends on December 28, 2006).

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

 

13



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit), in each case, that guarantees
or in effect guarantees any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: all interest rate or currency forwards, options, swaps, caps
or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Holdings”: National CineMedia, Inc., a Delaware corporation.

 

14



--------------------------------------------------------------------------------

“Holdings Common Stock”: the common stock, par value $0.01 per share, of
Holdings.

“Holdings Common Stock Outstanding” shall mean, as of any date of determination,
(a) all shares of Holdings Common Stock actually outstanding on such date,
(b) all shares of Holdings Common Stock issuable upon conversion or exchange of
the common membership units of the Borrower outstanding on such date, and
(c) all shares of Holdings Common Stock issuable upon exercise or conversion of
all other options, warrants, evidences of indebtedness, shares (other than the
Holdings Common Stock) or other securities outstanding on such date that are
convertible or exchangeable for Holdings Common Stock.

“Holdings Total Capitalization” means, as of any date of determination, the sum
of:

(a) an amount equal to (i) the number of shares of Holdings Common Stock
Outstanding on such date, multiplied by (ii) the average of the closing prices
of the Holdings Common Stock on the Nasdaq Global Select Market over the 30 day
period ending three (3) trading days prior to such date; plus

(b) an amount equal to (i) the aggregate principal amount of all Indebtedness of
Holdings and its Subsidiaries of the type described in clauses (a) through
(e) of the definition of “Indebtedness” in this Section 1.1 at such date,
determined on a consolidated basis in accordance with GAAP, less (ii) the
aggregate amount of cash and Cash Equivalents owned by the Borrower and its
Subsidiaries on such date (in each case, free and clear of all Liens (other than
Liens permitted by Section 7.3(a), (h) and (l)); plus

(c) an amount equal to aggregate book value of all outstanding shares of
non-convertible preferred stock of Holdings (if any).

“Incremental Amendment”: as defined in Section 2.25.

“Incremental Facility Closing Date”: as defined in Section 2.25.

“Incremental Term Loans”: as defined in Section 2.25.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property) other than customary reservations or retentions of
title under agreements with suppliers in the ordinary course of business;
provided that, in such event, the amount of such Indebtedness shall be deemed to
be the lesser of the fair market value of such Property and the aggregate
principal amount of such Indebtedness, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person,

 

15



--------------------------------------------------------------------------------

contingent or otherwise, as an account party or applicant under acceptance,
letter of credit, surety bond or similar facilities, (g) for purposes of
Section 7.2 only, all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person on or prior to February 13, 2015 (other than for consideration
consisting of Borrower Membership Units or Holdings Common Stock or cash
consideration of, or funded (directly or indirectly) by, Holdings), (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements; provided that for purposes of this definition, the principal amount
of any Hedge Agreement as of such date shall be the maximum aggregate amount
that such Person would be required to pay if such Hedge Agreement were
terminated as of such date (after giving effect to any netting arrangements).
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.

 

16



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Term Loans shall
end on the Revolving Credit Termination Date or such due date, as applicable;
and

(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Investments”: as defined in Section 7.8.

“Issuing Lender”: any Revolving Credit Lender from time to time designated by
the Borrower as an Issuing Lender with the consent of such Revolving Credit
Lender and the Administrative Agent.

“L/C Commitment”: $10,000,000.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.

 

17



--------------------------------------------------------------------------------

“Lehman Entity”: any of Lehman Commercial Paper Inc. or any of its affiliates
(including Syndicated Loan Funding Trust).

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit J, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.

“Loan Parties”: the Borrower and each Subsidiary Guarantor.

“Loews Agreement”: the First Amended and Restated Loews Screen Integration
Agreement, dated as of February 13, 2007, by and among American Multi-Cinema,
Inc., a Missouri corporation, and the Borrower, as the same may be amended,
supplemented or otherwise modified from time to time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Majority Term Loan Facility Lenders”: the Majority Facility Lenders in respect
of the Term Loan Facility.

“Management Agreement”: the Management Services Agreement between Holdings and
the Borrower dated February 13, as the same may be amended, supplemented or
modified from time to time as permitted hereunder.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

18



--------------------------------------------------------------------------------

“Material Environmental Amount”: an amount or amounts payable by the Borrower
and/or any of its Subsidiaries, in the aggregate in excess of $5,000,000, for:
costs to comply with any Environmental Law; costs of any investigation, and any
remediation, of any Material of Environmental Concern; and compensatory damages
(including, without limitation damages to natural resources), punitive damages,
fines, and penalties pursuant to any Environmental Law.

“Material Permitted Acquisition”: any Permitted Acquisition the consideration
for which exceeds, on the closing date of the Permitted Acquisition, 10% of the
Holdings Total Capitalization on such date.

“Material Wholly Owned Domestic Subsidiary” means, as of the Closing Date or any
other date of determination, any Wholly Owned Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States of America
that accounts for either (a) five percent (5%) or more of the consolidated
revenue of the Borrower and its Subsidiaries as determined in accordance with
GAAP or (b) five percent (5%) or more of the Holdings Total Capitalization, in
each case measured for the period of four consecutive fiscal quarters ended on
the last day of the then most recently ended fiscal quarter with respect to
which financial statements have been prepared by the Borrower.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.

“Mortgages”: each of the mortgages and deeds of trust, if any, made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by any Loan Party in the form of cash and
Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when such proceeds are
received) of such Asset Sale or Recovery Event, net of attorneys’ fees, other
consultants’ fees, accountants’ fees, investment banking or brokerage fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable by the

 

19



--------------------------------------------------------------------------------

Borrower, any member thereof or otherwise as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of reserve amounts established by the Borrower or any
Subsidiary for liabilities reasonably anticipated in connection with such Asset
Sale or Recovery Event so long as such reserve amounts are comprised of
segregated cash or Cash Equivalents and will constitute Net Cash Proceeds to the
extent such reserve amounts are no longer required to be maintained and (b) in
connection with any issuance or sale of debt securities or instruments, the cash
proceeds received by any Loan Party from such issuance, net of attorneys’ fees,
other consultants’ fees, investment banking or brokerage fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.20.

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Note”: any promissory note evidencing any Loan.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender or any Qualified
Counterparty, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, in each case which arise
under, out of, or in connection with, this Agreement, any other Loan Document,
the Letters of Credit, any Specified Hedge Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise; provided, that
(i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(a).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by written notice to the Borrower and the Lenders.

 

20



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: as defined in Section 7.8(l).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Equity”: as defined in Section 1.1 of the Borrower LLC Operating
Agreement.

“Pricing Grid”: (a) with respect to the Revolving Credit Loans, the table set
forth below:

 

Consolidated Net Senior

Secured Leverage Ratio

 

Applicable Margin

for Base Rate Loans

 

Applicable Margin

for Eurodollar Loans

Greater than 3.5 to 1.0

  0.75%   1.75%

Less than or equal to 3.5 to 1.0

  0.50%   1.50%

For purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Net Senior Secured Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.01 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified by Section 6.01, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in the Pricing Grid shall
apply to the Revolving Credit Loans. In addition, at all times while an Event of
Default shall have occurred and be continuing, the highest rate set forth in the
Pricing Grid shall apply to the Revolving Credit Loans. Each determination of
the Consolidated Net Senior Secured Leverage Ratio pursuant to the Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 7.02.

(b) with respect to the Term Loans, the table set forth below:

 

Corporate Credit Rating

of the Borrower

 

Applicable Margin

for Base Rate Loans

 

Applicable Margin

for Eurodollar Loans

Ba3 or better by Moody’s and
BB- or better by S&P   0.50%   1.50% Less than Ba3 by Moody’s
or less than BB- by S&P   0.75%   1.75%

 

21



--------------------------------------------------------------------------------

Changes in the Applicable Margin resulting from a change in the corporate credit
rating of the Borrower shall become effective on the date on which Moody’s or
S&P changes the corporate credit rating it has issued with respect to the
Borrower and shall remain in effect until the next change to be effected
pursuant to this paragraph. If at any time a corporate credit rating of the
Borrower is not issued by either Moody’s or S&P, the Applicable Margin during
such time with respect to the Term Loans shall be the highest rate set forth in
the Pricing Grid. In addition, at all times while an Event of Default shall have
occurred and be continuing, the highest rate set forth in the Pricing Grid shall
apply to the Term Loans.

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Pro Forma Statement of Operations”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(b).

“Property”: as to any Person, any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries that yields gross proceeds in excess of
$5,000,000.

“Redemption”: as defined in the second recital hereto.

“Refinancing”: as defined in the second recital hereto.

“Refunded Swing Line Loans”: as defined in Section 2.7.

“Refunding Date”: as defined in Section 2.7.

“Register”: as defined in Section 10.6(c).

“Registration Statement”: Holding’s Form S-1 (333-137976) as filed with the SEC
on October 12, 2006, as amended and in effect as of the Closing Date.

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

22



--------------------------------------------------------------------------------

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 2.12(b) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, construct, replace, improve or repair assets useful
in its or such Subsidiary’s business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, construct, replace,
improve or repair assets useful in the Borrower’s or any Subsidiary’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire, construct, replace, improve or repair assets
useful in the Borrower’s or any Subsidiary’s business with all or any portion of
the relevant Reinvestment Deferred Amount; provided that, to the extent the
Borrower or any of its Subsidiaries has entered a binding agreement within one
year after such Reinvestment Event to acquire, construct, replace, improve or
repair assets useful in the Borrower’s or any Subsidiary’s business, the one
year period in clause (a) with respect to such Reinvestment Event shall be
extended for an additional period of six months (or, if earlier, the expiration
or termination of such binding agreement).

“Related Fund”: with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed by the same investment advisor as such
Lender, by such Lender or an Affiliate of such Lender or investment advisor.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

23



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, chief financial officer or
general counsel of Holdings (in its capacity as manager of the Borrower), but in
any event, with respect to financial matters, the chief executive officer or
chief financial officer of Holdings (in its capacity as manager of the
Borrower).

“Restricted Payments”: as defined in Section 7.6.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on Schedule 1 to the Lender Addendum delivered by such
Lender, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the Total
Revolving Credit Commitments is $80,000,000.

“Revolving Credit Commitment Increase”: as defined in Section 2.25.

“Revolving Credit Commitment Increase Lender”: as defined in Section 2.25.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.4.

“Revolving Credit Note”: as defined in Section 2.8.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Total Revolving
Extensions of Credit then outstanding).

 

24



--------------------------------------------------------------------------------

“Revolving Credit Termination Date”: February 13, 2013.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, if any, and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the property of such Person will,
as of such date, exceed the amount of all “debts of such Person at a fair
valuation, contingent or otherwise”, as of such date, (b) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (c) such Person will generally be able to pay its
debts as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim”, (ii) “claim” means any (x) right to payment, whether or
not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured, and (iii) all quoted
phrases and other terms used in this definition shall be determined in
accordance with applicable federal and state statutes and corresponding
interpretive case laws governing determinations of the insolvency of debtors,
except that terms used herein which are defined elsewhere in this Agreement are
used as so defined.

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

“Subordinated Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (a) through (e) of the definition of “Indebtedness” in this Section 1.1
at such date that was incurred pursuant to Section 7.2(k), determined on a
consolidated basis in accordance with GAAP.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by

 

25



--------------------------------------------------------------------------------

reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or (b) the management of which is otherwise controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person but only if, in the case of this clause (b), such entity is treated as a
consolidated subsidiary under GAAP. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each Material Wholly Owned Domestic Subsidiary that
becomes a party to the Guarantee and Collateral Agreement pursuant to
Section 6.10(c).

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $20,000,000.

“Swing Line Lender”: Lehman Commercial Paper Inc., in its capacity as the lender
of Swing Line Loans.

“Swing Line Loans”: as defined in Section 2.6.

“Swing Line Note”: as defined in Section 2.8.

“Swing Line Participation Amount”: as defined in Section 2.7.

“Syndication Agent”: as defined in the preamble hereto.

“Syndication Date”: the date on which the Syndication Agent completes the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.

“Tax Receivable Agreement”: the Tax Receivable Agreement by and among Holdings,
the Borrower, the Founding Members and the ESA Parties dated as of the date
hereof, as the same may be amended, supplemented or modified from time to time
as permitted hereunder.

“Term Loan”: as defined in Section 2.1.

“Term Loan Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Loan Commitment” opposite
such Lender’s name on Schedule 1 to the Lender Addendum delivered by such
Lender, or, as the case may be, in the Assignment and Acceptance pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the Term
Loan Commitments is $725,000,000.

“Term Loan Facility”: as defined in the definition of “Facility” in this
Section 1.1.

 

26



--------------------------------------------------------------------------------

“Term Loan Lender”: each Lender that has a Term Loan Commitment or is the holder
of a Term Loan.

“Term Loan Maturity Date”: the eighth anniversary of the Closing Date.

“Term Loan Percentage”: as to any Term Loan Lender at any time, the percentage
which such Lender’s Term Loan Commitment then constitutes of the aggregate Term
Loan Commitments (or, at any time after the Closing Date, the percentage which
the aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

“Term Note”: as defined in Section 2.8(e).

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transaction”: as defined in the second recital hereto.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

27



--------------------------------------------------------------------------------

(e) All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Loan Commitments. Subject to the terms and conditions hereof, the Term
Loan Lenders severally agree to make term loans (each, a “Term Loan”) to the
Borrower on the Closing Date in an amount for each Term Loan Lender not to
exceed the amount of the Term Loan Commitment of such Lender. The Term Loans may
from time to time be Eurodollar Loans or Base Rate Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.13.

2.2 Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 11:00 A.M., New York City time, on the
Closing Date) requesting that the Term Loan Lenders make the Term Loans on the
Closing Date. No Term Loan may be converted into or continued as a Eurodollar
Loan having an Interest Period in excess of one month prior to the earlier of
(i) the date which is 60 days after the Closing Date and (ii) the Syndication
Date. Upon receipt of such Borrowing Notice the Administrative Agent shall
promptly notify each Term Loan Lender thereof. Not later than 12:00 Noon, New
York City time, on the Closing Date each Term Loan Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the Term Loan or Term Loans to be made by such Lender.
The Administrative Agent shall make available to the Borrower the aggregate of
the amounts made available to the Administrative Agent by the Term Loan Lenders,
in like funds as received by the Administrative Agent.

2.3 Repayment of Term Loans. The Term Loan of each Term Loan Lender shall mature
and be due and payable on the Term Loan Maturity Date.

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swing Line Loans then
outstanding (other than Swing Line Loans to be repaid with the proceeds of such
Revolving Credit Loans to be borrowed), does not exceed the amount of such
Lender’s Revolving Credit Commitment. During the Revolving Credit Commitment
Period the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof. The Revolving Credit Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Revolving Credit
Termination Date.

 

28



--------------------------------------------------------------------------------

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to (a) 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 11:00 A.M., New York City time, on the same Business Day as the
requested Borrowing Date, in the case of Base Rate Loans). No Revolving Credit
Loan may be made as, converted into or continued as a Eurodollar Loan having an
Interest Period in excess of one month prior to the earlier of (i) date which is
60 days after the Closing Date and (ii) the Syndication Date. Each borrowing of
Revolving Credit Loans under the Revolving Credit Commitments shall be in an
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if the then aggregate Available Revolving Credit Commitments are less than
$1,000,000 or such incremental amount, such lesser amount); provided, that the
Swing Line Lender may request, on behalf of the Borrower, borrowings of Base
Rate Loans under the Revolving Credit Commitments in other amounts pursuant to
Section 2.7. Upon receipt of any such Borrowing Notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender will make its Revolving Credit Percentage of the
amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

2.6 Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect)
and (ii) the Borrower shall not request, and the Swing Line Lender shall not
make, any Swing Line Loan if, after giving effect to the making of such Swing
Line Loan, the aggregate amount of the Available Revolving Credit Commitments
would be less than zero. During the Revolving Credit Commitment Period, the
Borrower may use the Swing Line Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swing Line
Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swing Line Loans on the Revolving
Credit Termination Date.

 

29



--------------------------------------------------------------------------------

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a) The
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period, provided, the Borrower shall give the
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swing Line Lender not later
than 1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date. Each
borrowing under the Swing Line Commitment shall be in an amount equal to
$250,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.

(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
a Base Rate Loan), in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date of such notice, to repay
the Swing Line Lender. Each Revolving Credit Lender shall make the amount of
such Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Administrative
Agent to the Swing Line Lender for application by the Swing Line Lender to the
repayment of the Refunded Swing Line Loans.

(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(a), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.7(a), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.7(a) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the “Swing Line Participation Amount”) equal to (i) such Revolving Credit
Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating

 

30



--------------------------------------------------------------------------------

interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swing Line
Loans then due); provided, however, that in the event that such payment received
by the Swing Line Lender is required to be returned, such Revolving Credit
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.

(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(a) and to purchase participating interests pursuant to
Section 2.7(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender on the Revolving Credit Termination Date (or on such
earlier date on which the Loans become due and payable pursuant to Section 8),
(ii) the then unpaid principal amount of each Swing Line Loan of such Swing Line
Lender on the Revolving Credit Termination Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 8) and (iii) the then
unpaid principal amount of each Term Loan of such Term Loan Lender on the Term
Loan Maturity Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

 

31



--------------------------------------------------------------------------------

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon the request by the Administrative Agent as a
result of a request to the Administrative Agent by any Lender, the Borrower will
promptly execute and deliver to such Lender a promissory note of the Borrower
evidencing any Term Loans, Revolving Credit Loans or Swing Line Loans, as the
case may be, of such Lender, substantially in the forms of Exhibit F-1, F-2 or
F-3, respectively (a “Term Note”, “Revolving Credit Note” or “Swing Line Note”,
respectively), with appropriate insertions as to date and principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Closing Date or the making of the Loans or issuance of Letters
of Credit on the Closing Date.

2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the
Closing Date.

(b) The Borrower agrees to pay to the Syndication Agent and the Co-Documentation
Agents the fees in the amounts and on the dates previously agreed to in writing
by the Borrower and the Syndication Agent.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit
Commitments; provided that no such termination or reduction of Revolving Credit
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swing Line Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Credit Commitments then in effect.

 

32



--------------------------------------------------------------------------------

2.11 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (except as
otherwise provided herein), upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M., New York City time, one Business Day prior thereto in the case of
Base Rate Loans, which notice shall specify the date and amount of such
prepayment, whether such prepayment is of Term Loans or Revolving Credit Loans,
and whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that (i) if a Eurodollar Loan is prepaid on any day other than the last day of
the Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and (ii) no prior notice is required for the
prepayment of Swing Line Loans. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Credit Loans shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or such lesser
amount or integral to repay such Loan in full). Partial prepayments of Swing
Line Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof (or such lesser amount or integral to
repay such Loan in full).

2.12 Mandatory Prepayments. (a) If the Borrower or any of its Subsidiaries shall
issue debt securities or instruments pursuant to a public offering or private
placement (excluding any Indebtedness incurred in accordance with Section 7.2),
then on the next Business Day following such issuance, the Term Loans shall be
prepaid by an amount equal to the amount of the Net Cash Proceeds of such
issuance (or such lesser amount to repay the Term Loans in full). The provisions
of this Section do not constitute a consent to the incurrence of any
Indebtedness by the Borrower or any of its Subsidiaries not permitted under
Section 7.2.

(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, then on the next Business Day
following the receipt of such Net Cash Proceeds, the Term Loans shall be prepaid
by an amount equal to the amount of such Net Cash Proceeds (or such lesser
amount to repay the Term Loans in full); provided, that, notwithstanding the
foregoing, (i) the aggregate Net Cash Proceeds of Asset Sales and Recovery
Events that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $25,000,000 in any fiscal year of the
Borrower and (ii) on each Reinvestment Prepayment Date the Term Loans shall be
prepaid by an amount equal to the Reinvestment Prepayment Amount with respect to
the relevant Reinvestment Event. The provisions of this Section do not
constitute a consent to the consummation of any Disposition not permitted by
Section 7.5.

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 27, 2007, there shall be Excess Cash Flow, then, on the relevant
Excess Cash Flow Application Date, the Term Loans shall be prepaid by an amount
equal to the ECF Percentage of such Excess Cash Flow (or such lesser amount to
repay the Term Loans in full). Each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow

 

33



--------------------------------------------------------------------------------

Application Date”) no later than five Business Days after the earlier of (i) the
date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

(d) Notwithstanding anything to the contrary herein, mandatory prepayments of
the Term Loans shall not be required to the extent such prepayment would result
in a taxable gain for US Federal income tax purposes at such time to any member
of the Borrower as a direct result thereof, with any limitations in the
prepayment being supported by reasonably detailed calculations presented to the
Administrative Agent within five Business Days of the date on which such
prepayment would otherwise be due.

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $500,000 in excess thereof and (b) no more than twelve
Eurodollar Tranches shall be outstanding at any one time.

 

34



--------------------------------------------------------------------------------

2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Credit Facility plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (after as well as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand (i) on the same Business Day if demand is
made by the Administrative Agent on or prior to 11:00 a.m., New York City time
and (ii) on the next Business Day if demand is made by the Administrative Agent
after 11:00 a.m., New York City time.

2.16 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a).

 

35



--------------------------------------------------------------------------------

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders. Each payment of interest in respect of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.

(b) Each mandatory prepayment required by Section 2.12 to be applied to Term
Loans shall be allocated among the Term Loan Facilities pro rata according to
the respective outstanding principal amounts of Term Loans under such
Facilities. Each optional prepayment in respect of the Term Loans shall be
allocated among the Term Loan Facilities in accordance with the Borrower’s
instructions. Each payment on account of principal of the Term Loans outstanding
under the Term Loan Facility shall be allocated among the Term Loan Lenders
holding such Term Loans pro rata based on the principal amount of such Term
Loans held by such Term Loan Lenders. Amounts prepaid on account of the Term
Loans may not be reborrowed.

 

36



--------------------------------------------------------------------------------

(c) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.

(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Swing Line Loans and Revolving
Credit Loans that are Base Rate Loans) shall be accompanied by accrued interest
to the date of such payment on the amount paid.

(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 2:00 p.m., New York City
time, on any Business Day shall be deemed to have been on the next following
Business Day. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand from the Borrower (i) on the same
Business Day if demand is made by the Administrative Agent on or prior to 11:00
a.m., New York City time and (ii) on the next Business Day if demand is made by
the Administrative Agent after 11:00 a.m., New York City time.

 

37



--------------------------------------------------------------------------------

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(h) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent. Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8(f), or otherwise) (the amount of such
payment, the “Payment Amount”) for the account of any Lender (whether in such
Lender’s capacity as a Term Loan Lender, Revolving Credit Lender or L/C
Participant), and at the time of such receipt such Lender, in its capacity as
L/C Participant, is in default in any of its obligations pursuant to
Section 3.4(a) (the amount of such obligations in default, the “Defaulted
Amount”), the Administrative Agent may withhold from the Payment Amount an
amount up to the Defaulted Amount, and apply the amount so withheld toward
payment to the relevant Issuing Lender of the Defaulted Amount or, if
applicable, toward reimbursement of any other Person that has previously
reimbursed such Issuing Lender for the Defaulted Amount.

2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.20 and
except for any tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

38



--------------------------------------------------------------------------------

(iii) shall impose on such Lender any other condition (except for Non-Excluded
Taxes covered by Section 2.20 and except for any tax on the overall net income
of such Lender);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) A Lender shall be required to submit a certificate as to any additional
amounts payable pursuant to this Section and any such certificate submitted by
any Lender to the Borrower (with a copy to the Administrative Agent) shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section, the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts incurred more than six months
prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefore; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such six month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.20 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former (or, in the case
of U.S. net income taxes and U.S. franchise taxes imposed in lieu of U.S. net
income taxes, present, former or future) connection between such Agent or such
Lender and the jurisdiction of

 

39



--------------------------------------------------------------------------------

the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Agent’s or such Lender’s having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or any Other Taxes are required to be withheld from any amounts payable
to any Agent or any Lender hereunder, the amounts so payable to such Agent or
such Lender shall be increased to the extent necessary to yield to such Agent or
such Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower shall not be
required to increase any such amounts payable to any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to such Lender’s failure to comply
with the requirements of paragraph (d) or (e) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph (a).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Agents and the Lenders for any
incremental taxes, interest or penalties that may become payable by any Agent or
any Lender as a result of any such failure. The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower

 

40



--------------------------------------------------------------------------------

at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e) If an Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.20, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.20 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided, that
the Borrower, upon the request of the relevant Agent or Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent or such
Lender in the event such Agent or Lender is required to repay such refund to
such Governmental Authority). This Section 2.20(e) shall not be construed to
require any Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower,
any other Loan Party or any other Person.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of Eurodollar
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A Lender shall be required to submit a certificate as to any
amounts payable pursuant to this Section and any such certificate submitted to
the Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, then, upon notice by such Lender to the
Borrower (with a copy to the Administrative

 

41



--------------------------------------------------------------------------------

Agent), (a) the commitment of such Lender hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert Base Rate Loans to Eurodollar
Loans shall forthwith be canceled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that no such designation shall be required unless such
designation can be made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of any Borrower or the rights of
any Lender pursuant to Section 2.19, 2.20 or 2.22.

2.24 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.19 or 2.20 or gives a notice of illegality pursuant
to Section 2.22 or (b) defaults in its obligation to make Loans hereunder (a
“Defaulting Lender”), with a replacement financial institution; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.23 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.19 or 2.20 or to eliminate the illegality
referred to in such notice of illegality given pursuant to Section 2.22,
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.21 (as though Section 2.21 were applicable) if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

2.25 Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving

 

42



--------------------------------------------------------------------------------

Credit Commitment Increase”), provided that both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below
(i) all representations and warranties in Section 4 shall be true and correct in
all material respects, (ii) no Default or Event of Default shall exist or would
result therefrom and (iii) the pro forma Consolidated Net Senior Secured
Leverage Ratio of the Borrower and its Subsidiaries after giving effect to such
Incremental Term Loans or Revolving Credit Commitment Increase shall not be
greater than 5.50 to 1.00.

(b) Each tranche of Incremental Term Loans and each Revolving Credit Commitment
Increase shall be in an aggregate principal amount that is a whole multiple of
$5,000,000 which is not less than $25,000,000 (provided that such amount may be
less than $25,000,000 if such amount represents all remaining availability under
the limit set forth in the next sentence) and there shall be not more than four
requests for Incremental Term Loans or Revolving Credit Commitment Increases.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Incremental Term Loans and the aggregate amount of the Revolving Credit
Commitment Increases shall not exceed $200,000,000.

(c) The Incremental Term Loans and Revolving Credit Loans made pursuant to the
Revolving Credit Commitment Increases (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans,
(b) in the case of Incremental Term Loans, shall not mature earlier than the
Term Loan Maturity Date or have a weighted average life which is shorter than
the than the remaining average life of the Term Loans and (c) except as set
forth above, shall be treated substantially the same as or less favorably than
the Term Loans or the Revolving Credit Loans, as the case may be (in each case,
including with respect to mandatory and voluntary prepayments and voting
rights), provided that the interest rates applicable to the Incremental Term
Loans shall be determined by the Borrower and the lenders thereof so long as the
applicable margin with respect to such Incremental Term Loans is not more than
0.25% higher than the Applicable Margin for the Term Loan Facility.

(d) Each notice from the Borrower pursuant to this Section 2.25 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Credit Commitment Increases. Incremental Term Loans may be made,
and Revolving Credit Commitment Increases may be provided, by any existing
Lender or by any other bank or other financial institution selected by the
Borrower (any such bank or other financial institution being called an
“Additional Lender”), provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing any such Revolving Credit Commitment Increases if such
consent would be required under Section 10.1 for an assignment of Loans or
Commitments, as applicable, to such Lender or Additional Lender. Commitments in
respect of Incremental Term Loans and Revolving Credit Commitment Increases
shall become Commitments (or in the case of a Revolving Credit Commitment
Increase to be provided by an existing Revolving Credit Lender, an increase in
such Lender’s applicable Revolving Credit Commitment) under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
agreeing to provide such Commitment, if any, each Additional Lender, if any, and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the

 

43



--------------------------------------------------------------------------------

Administrative Agent and the Borrower, to effect the provisions of this
Section 2.25. The effectiveness of any Incremental Amendment shall be subject to
the satisfaction on the date thereof (each, an “Incremental Facility Closing
Date”) of each of the conditions set forth in Section 5.2 and such other
conditions as the parties thereto shall agree. The Borrower will use the
proceeds of the Incremental Term Loans and the Revolving Credit Commitment
Increases for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Revolving Credit Commitment
Increases, unless it so agrees. Upon each increase in the Revolving Credit
Commitments pursuant to this Section 2.25, each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Credit Commitment Increase (each a “Revolving Credit Commitment Increase
Lender”) in respect of such increase, and each such Revolving Credit Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swing Line Loans held by each
Revolving Credit Lender (including each such Revolving Credit Commitment
Increase Lender) will equal the percentage of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders represented by such Revolving Credit
Lender’s Revolving Credit Commitment and (b) if, on the date of such increase,
there are any Revolving Credit Loans outstanding, the Revolving Credit Lenders
(including the Additional Lenders) shall make such payments as directed by the
Administrative Agent in order that the Revolving Credit Loans are held by the
Revolving Credit Lenders (including Additional Lenders) ratably in accordance
with the increased Revolving Credit Commitments (and interest and other payments
shall be adjusted accordingly).

(e) The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this Section 2.25.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4, agrees to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

 

44



--------------------------------------------------------------------------------

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Concurrently with the delivery of an Application to an
Issuing Lender, the Borrower shall deliver a copy thereof to the Administrative
Agent. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than three Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto). Promptly after issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower. Each Issuing Lender shall promptly give notice to the Administrative
Agent of the issuance of each Letter of Credit issued by such Issuing Lender
(including the face amount thereof), and shall provide a copy of such Letter of
Credit to the Administrative Agent as soon as possible after the date of
issuance.

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Credit Facility, shared ratably among the Revolving Credit Lenders
in accordance with their respective Revolving Credit Percentages and payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee on the aggregate drawable amount of all outstanding
Letters of Credit issued by it at a rate per annum to be agreed upon by such
Issuing Lender and the Borrower, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees

 

45



--------------------------------------------------------------------------------

with each Issuing Lender that, if a draft is paid under any Letter of Credit
issued by such Issuing Lender for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein (and thereafter the Administrative Agent shall promptly pay to
such Issuing Lender) an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event

 

46



--------------------------------------------------------------------------------

that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Administrative Agent for the account of such Issuing Lender (and thereafter the
Administrative Agent shall promptly return to such Issuing Lender) the portion
thereof previously distributed by such Issuing Lender.

3.5 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender. The Borrower shall reimburse the Issuing
Lender (x) on the same Business Day if demand is made by the Issuing Lender on
or prior to 11:00 a.m., New York City time and (y) on the next Business Day if
demand is made by the Issuing Lender after 11:00 a.m., New York City time, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
out-of-pocket costs or expenses incurred by such Issuing Lender in connection
with such payment, other than taxes (i) based upon net income or (ii) payable
pursuant to Section 2.20 (the amounts described in the foregoing clauses (a) and
(b) in respect of any drawing, collectively, the “Payment Amount”). Each such
payment shall be made to such Issuing Lender at its address for notices
specified herein in lawful money of the United States of America and in
immediately available funds. Interest shall be payable on each Payment Amount
from the date of the applicable drawing until payment in full at the rate set
forth in (i) until the second Business Day following the date of the applicable
drawing, Section 2.15(a) and (ii) thereafter, Section Section 2.15(b). Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans (or, at the option of the Administrative Agent and the Swing
Line Lender in their sole discretion, a borrowing pursuant to Section 2.7 of
Swing Line Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of Revolving
Credit Loans (or, if applicable, Swing Line Loans) could be made, pursuant to
Section 2.5 (or, if applicable, Section 2.7), if the Administrative Agent had
received a notice of such borrowing at the time the Administrative Agent
receives notice from the relevant Issuing Lender of such drawing under such
Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person; provided, however, that nothing in this Section 3.6 shall
constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and

 

47



--------------------------------------------------------------------------------

nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Issuing Lender. The
Borrower agrees that any action taken or omitted by an Issuing Lender under or
in connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of Sections 3 through 8
of this Agreement, the provisions of this Agreement shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit the Borrower hereby
represents and warrants to each Agent and each Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of Holdings as at September 28, 2006 (including the notes thereto) (the “Pro
Forma Balance Sheet”) and the unaudited pro forma statement of operations of
Holdings for the nine month period ending on such date (the “Pro Forma Statement
of Operations”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared assuming that the transactions
discussed in the section of the Final Prospectus entitled “Unaudited Pro Forma
Financial Information” had been completed and the material changes to
contractual arrangements discussed in such section of the Final Prospectus,
which will occur in connection with the completion of the offering and related
transactions discussed in such section of the Final Prospectus, had become
effective, in each case as of September 28, 2006 (with respect to the Pro Forma
Balance Sheet) and as of the first day of such nine month period (with respect
to the Pro Forma Statement of Operations), and were based upon assumptions
which, in light of the circumstances under which they were prepared, were
believed by the Borrower or Holdings in good faith to be reasonable (it being
understood that such projections are by their nature inherently uncertain and
actual results may differ materially from such projections).

The Pro Forma Balance Sheet and the Pro Forma Statement of Operations do not
purport to reflect the results of operations or financial position of Holdings
and the Borrower that would have occurred had they operated as separate,
independent companies during the periods presented. The historical results of
operations of the Borrower have been significantly impacted

 

48



--------------------------------------------------------------------------------

by related party transactions. The pro forma consolidated financial information
should not be relied upon as being indicative of the results of operations or
financial condition of Holdings or the Borrower had the contractual adjustments
and the transaction adjustments referred to in the foregoing paragraph been
completed on the first day of such nine month period, with respect to the Pro
Forma Statement of Operations, and as of September 28, 2006, with respect to the
Pro Forma Balance Sheet.

(b) The audited consolidated balance sheets of the Borrower as of December 29,
2005 and September 28, 2006, and the related consolidated statements of
operations, members’ equity and of cash flows for the nine month periods ended
on such dates, reported on by and accompanied by a report from Deloitte & Touche
LLP, copies of which have heretofore been furnished to the Administrative Agent,
present fairly, in all material respects, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of such dates, and the
consolidated results of its operations and its consolidated cash flows for the
respective nine month periods then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).

4.2 No Change. Since September 28, 2006 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the limited liability
company or other organizational power and authority, and the legal right, to own
and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign limited liability company or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except, with
respect to this clause (c), where the failure to be so qualified or in good
standing would not reasonably be expected to result in a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
limited liability company or other organizational power and authority, and the
legal right, to make, deliver and perform its obligations under the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary limited liability company or
other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by, any Governmental
Authority or any other Person is required on the part of or in respect of any
Loan Party in connection with the borrowings hereunder or the execution,
delivery and performance by the Loan Parties party thereto of this Agreement or
any of the other Loan Documents, except (i) such consents, authorizations,
filings and notices as have been obtained or made and are in full force and
effect, (ii) the Borrowing Notices,

 

49



--------------------------------------------------------------------------------

Reinvestment Notices and any other notices required to be delivered by the
Borrower under the Loan Documents, (iii) the filings referred to in Section 4.19
and any other filings necessary to perfect the Liens and security interests
under the Security Documents and (iv) those consents, authorizations, filings,
notices or actions, the failure of which to obtain or make, would not reasonably
be expected to have a Material Adverse Effect. Each existing Loan Document has
been duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by the Loan Parties thereto, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of the Borrower or
any of its Subsidiaries, as such may be applicable to or binding on each, and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any such Requirement of Law
or any such Contractual Obligation (other than the Liens created by the Security
Documents).

4.6 No Material Litigation. No litigation, proceeding or, to the knowledge of
the Borrower, investigation, of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of a Responsible Officer, threatened
by or against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its real property,
and good title to, or a valid leasehold interest in, license of or right to use
all its other Property, except to the extent failure to have such title or valid
leasehold interest in, license of or right to use such Property would not
reasonably be expected to have a Material Adverse Effect. None of the Collateral
or other Material Property of the Borrower or any Subsidiary is subject to any
Lien except as permitted by Section 7.3.

4.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, or, to the knowledge of the Borrower, can acquire or license on
reasonable terms, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim that is likely to result in an adverse
determination against the Borrower and, if adversely determined, would
reasonably be expected to have a Material Adverse Effect has been asserted

 

50



--------------------------------------------------------------------------------

in writing and is pending against the Borrower or any of its Subsidiaries by any
Person alleging an infringement by the Borrower of such Person’s Intellectual
Property or the validity of the Borrower’s right to use any of such Person’s
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim. To the knowledge of the Borrower, the use of such Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the
Intellectual Property rights of any Person in any material respect, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

4.10 Taxes. The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal and other material tax returns that are required to be filed
by it and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or to the extent the failure to file or
pay would not reasonably be expected to have a Material Adverse Effect); and no
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock” within the meanings of each such term under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable referred to in
Regulation U.

4.12 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened in writing that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date

 

51



--------------------------------------------------------------------------------

on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount.
Neither the Borrower nor any Commonly Controlled Entity has incurred any
withdrawal liability under Title IV of ERISA which remains unsatisfied that
would reasonably be expected to have a Material Adverse Effect, and neither the
Borrower nor any Commonly Controlled Entity would become subject to any
withdrawal liability under ERISA that would reasonably be expected to have a
Material Adverse Effect if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries.

4.16 Use of Proceeds. The proceeds of the Term Loans and the Revolving Credit
Loans shall be used for the purposes set forth in the recitals hereof. The
proceeds of the Swing Line Loans and the Letters of Credit, shall be used for
working capital and general corporate purposes.

4.17 Environmental Matters. Other than exceptions to any of the following that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their operations or for any property
owned, leased, or otherwise operated by any of them; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) reasonably believe that: each of
their Environmental Permits will be timely renewed and complied with; any
additional Environmental Permits that are required of any of them will be timely
obtained and complied with; and compliance with any Environmental Law that is
applicable to any of them will be timely attained and maintained.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which would reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere

 

52



--------------------------------------------------------------------------------

with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened in writing.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, in each case under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

4.18 Accuracy of Information, etc. No statement or information (other than
general market, industry or economic data) contained in this Agreement, any
other Loan Document, the Registration Statement or any other document,
certificate or written statement furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, taken as a whole and in light of the circumstances under which they
were made, contained as of the date such statement, information, document or
certificate was made or so furnished (or, in the case of the Registration
Statement, as of the date such Registration Statement was filed with the SEC),
any untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon estimates and assumptions believed by
the Borrower in good faith to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, that projections by their nature are
inherently uncertain, that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein and such differences may be material.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a

 

53



--------------------------------------------------------------------------------

legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of any Pledged Stock required to be
pledged pursuant to the Guarantee and Collateral Agreement in which a security
interest may be perfected only by possession or control (within the meanings
assigned to such terms in the applicable Uniform Commercial Code), when any
stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement with respect to which perfection is governed
by filing of a financing statement, when financing statements in appropriate
form are filed in the offices specified on Schedule 4.19(a)(i) (which financing
statements have been duly completed and delivered to the Administrative Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement have been completed, the Guarantee and Collateral Agreement
shall constitute a fully perfected security interest in (and, if applicable,
Lien on), all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement) to the extent such security interest can be
perfected by the filing of a financing statement pursuant to the applicable
Uniform Commercial Code or by possession or control by the Administrative Agent
under the applicable Uniform Commercial Code, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3, and, in the case of Pledged Stock, Liens
permitted by Section 7.3(a) to the extent such Liens are prior and superior to
the Liens granted under the Security Documents by operation of law).
Schedule 4.19(a)(ii) lists each UCC Financing Statement that (i) names any Loan
Party as debtor and (ii) will remain on file after the Closing Date.
Schedule 4.19(a)(iii) lists each UCC Financing Statement that (i) names any Loan
Party as debtor and (ii) will be terminated on or prior to the Closing Date.

(b) As of the Closing Date, neither the Borrower nor any of its Subsidiaries
owns any real property.

4.20 Solvency. Each Loan Party is, and after giving effect to the Transaction
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith, and on each Borrowing Date thereafter will
be, Solvent.

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the ESAs, the Management Agreement and the Tax
Receivable Agreement as in effect on the Closing Date, including any amendments,
supplements or modifications with respect to any of the foregoing through the
Closing Date.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower,
(ii) the Guarantee and Collateral Agreement, executed and delivered by a duly
authorized officer of the Borrower and (iii) a Lender Addendum executed and
delivered by each Lender and accepted by the Borrower.

 

54



--------------------------------------------------------------------------------

(b) Initial Public Offering. The initial public offering of the common stock of
Holdings shall have been consummated, or shall be consummated simultaneously
with such initial extension of credit hereunder, on terms substantially similar
to the terms described in the Final Prospectus.

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet and the Pro Forma Statement of
Operations and (ii) audited consolidated financial statements of the Borrower
for the nine month periods ended on December 29, 2005 and September 28, 2006.

(d) Approvals. All governmental and third party approvals on the part of or in
respect of the Borrower necessary in connection with the Transaction, the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be in full force and effect, and
all applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the Transaction or the financing
contemplated hereby.

(e) Related Agreements; No Default. The Administrative Agent shall have received
(in form and substance reasonably satisfactory to the Administrative Agent),
true and correct copies, certified as to authenticity by the Borrower, of
(i) the ESAs, (ii) the Management Agreement, (iii) the Tax Receivable Agreement
and (iv) such other documents or instruments as may be reasonably requested by
the Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the Loan
Parties may be a party. There shall be no default under any of the ESAs, the
Management Agreement, the Tax Receivable Agreement or any other material
Contractual Obligation of the Borrower or its Subsidiaries.

(f) Capital Structure. The capital structure of Holdings, the Borrower and its
Subsidiaries after giving effect to the Transaction shall be as described in the
Final Prospectus in all material respects.

(g) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including reasonable fees, disbursements and other charges of counsel to the
Agents), on or before the Closing Date. All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

(h) Projections. The Lenders shall have received satisfactory projections
through fiscal year 2010.

(i) Solvency Analysis. The Lenders shall have received a solvency certificate
from the chief financial officer of the Borrower substantially in the form of
Exhibit J hereto.

 

55



--------------------------------------------------------------------------------

(j) Ratings. The Facilities shall have received ratings from each of Moody’s
Investors Service, Inc. and Standard & Poor’s Ratings Services.

(k) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no liens on any of the assets of the
Loan Party, except for Liens permitted by Section 7.3 or Liens that are to be
terminated as contemplated by Section 4.19.

(l) Closing Certificate. The Administrative Agent shall have received
certificates of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C-1 and Exhibit C-2, with appropriate insertions and
attachments.

(m) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of Holme Roberts & Owen LLP, counsel to the Borrower,
substantially in the form of Exhibit F. Such legal opinion shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require and shall be addressed to the
Administrative Agent and the Lenders.

(n) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent in proper form for filing, registration or recordation.

(o) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement.

(p) PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.

(q) Termination of Certain Liens. The Borrower will have delivered to the
Administrative Agent, or caused to be filed (if applicable), either (i) duly
completed UCC termination statements in respect of each UCC Financing Statement
listed on Schedule 4.19(a)(iii) or (ii) one or more executed payoff letters
reasonably acceptable to the Administrative Agent.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date.

 

56



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder (other than indemnity obligations that survive
the termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination), the Borrower shall and shall
cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to the other Agents and each Lender):

(a) as soon as available, but in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year (provided that no such
comparative information shall be required for the audited financial statements
delivered for the fiscal year ending December 2007), reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by Deloitte & Touche LLP or other independent
certified public accountants of nationally recognized standing; and

(b) as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year (provided that no such comparative
information shall be required for the financial statements delivered for any
fiscal quarter

 

57



--------------------------------------------------------------------------------

in the fiscal year ending December 2007), certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of footnotes);

all such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to the other Agents and each Lender), or, in the case of clause
(e), to the relevant Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, (x) such
financial statements fairly present in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP applied consistently
throughout the periods reflected therein (except for the absence of footnotes
and subject to year end audit adjustments) and (y) that such Responsible Officer
has obtained no knowledge of any Default or Event of Default that has occurred
and is continuing except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Borrower and its Subsidiaries with the provisions of Section 7.1 of this
Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be and (y) any UCC financing statements or other
filings specified in such Compliance Certificate as being required to be
delivered therewith;

(b) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based upon assumptions which, in light of the circumstances
under which they were made, are believed by the Borrower in good faith to be
reasonable at the time made (it being understood that such projections by their
nature are inherently uncertain and that actual results may differ from the
projected results by a material amount);

(c) within 50 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower and within 100 days after the end of the fourth
quarterly period of each fiscal year of the Borrower, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year (provided that no such comparative
information shall be required for any Projections covering the fiscal year

 

58



--------------------------------------------------------------------------------

ending December 2007 or any fiscal quarter in the fiscal year ending December
2007); provided that the information required pursuant to this clause (d) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower delivers to the Administrative Agent copies of the quarterly
or annual (as applicable) financial statements and reports containing such
information as filed by Holdings or the Borrower, as applicable, with the SEC;

(d) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five Business Days
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request; provided that in no event shall the
Borrower or any Subsidiary be required to provide any documentation subject to
attorney-client privilege, work product doctrine or other applicable legal
privileges.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or, if later, before they become delinquent, all its obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or to the extent failure to pay,
discharge or satisfy such obligations would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law applicable to it or to its
business or Property, except to the extent that failure to comply therewith
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all material Property and
systems necessary in its business in good working order and condition, ordinary
wear and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its material Property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as the Borrower deems
adequate for its business in its reasonable business judgment.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender, at

 

59



--------------------------------------------------------------------------------

reasonable times during its business hours at reasonable intervals and upon
reasonable advance notice, to (i) visit and inspect any of its properties,
(ii) examine and make abstracts from any of its books and records and (iii) to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers of the Borrower and its
Subsidiaries and with its independent certified public accountants; provided
that (x) so long as no Event of Default has occurred and is continuing, only the
Administrative Agent as representative of the Lenders may exercise rights of the
Administrative Agent and the Lenders pursuant to this Section 6.6 and the
Administrative Agent shall not exercise such rights more often than two times
during any calendar year each of which shall be at the expense of the
Administrative Agent and the Lenders and (y) at any time when an Event of
Default has occurred and is continuing, the Administrative Agent or any Lender
(or any of their respective representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. In no event shall the Borrower or any
Subsidiary be required to discuss, provide or otherwise make available for
review, examination or inspection or copying any documentation subject to
attorney-client privilege or work product doctrine.

6.7 Notices. Promptly give notice to the Administrative Agent (to be distributed
by the Administrative Agent to the other Agents and the Lenders):

(a) within five Business Days after a Responsible Officer of the Borrower knows
of the occurrence of any Default or Event of Default that has not been cured
within such five Business Day period;

(b) within five Business Days after a Responsible Officer of the Borrower knows
of any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect;

(c) within five Business Days after a Responsible Officer of the Borrower knows
of any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (i) in which the liability of the Borrower or any of its
Subsidiaries would be $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought that, if adversely determined,
would reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

 

60



--------------------------------------------------------------------------------

(e) as soon as possible and in any event within 30 days of a Responsible Officer
obtaining knowledge thereof: (i) any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
would reasonably be expected to result in the payment by the Borrower and its
Subsidiaries, in the aggregate, of a Material Environmental Amount; and (ii) any
notice that any governmental authority may deny any application for an
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, the Borrower, that would materially and adversely affect the
operations of the Borrower and its Subsidiaries; and

(f) (i) within five Business Days after a Responsible Officer of the Borrower
knows of any development or event that has had a Material Adverse Effect and
(ii) within five Business Days after a determination by a Responsible Officer
that a development or event has occurred that would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and use
commercially reasonable efforts to cause compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and ensure that
all tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Interest Rate Protection. In the case of the Borrower, within 90 days after
the Closing Date, enter into, and thereafter maintain for a period of not less
than three years, Hedge Agreements to the extent necessary to provide that at
least 50% of the aggregate outstanding principal amount of the Term Loans from
time to time is subject to either a fixed interest rate or interest rate
protection, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.

6.10 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by the Borrower or any Subsidiary Guarantor (other than (x) any
real property or any Property described in paragraph (b) of this Section,
(y) any Property subject to a Lien expressly permitted by Section 7.3(g) and
(z) any equity interest in or Property of a Foreign Subsidiary) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (ii) take all actions necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in

 

61



--------------------------------------------------------------------------------

such Property, in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3, and, in the case of Pledged Stock, Liens permitted by
Section 7.3(a) to the extent such Liens are prior and superior to the Liens
granted under the Security Documents by operation of law), including without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,000,000 acquired after the
Closing Date by the Borrower or any Subsidiary Guarantor (other than any such
real property owned by any Foreign Subsidiary or subject to a Lien expressly
permitted by Section 7.3(g)), promptly (i) execute and deliver a Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, in each case prior and superior in right to any
other Person (except Liens permitted by Section 7.3), (ii) if reasonably
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (iii) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c) With respect to any new Material Wholly Owned Domestic Subsidiary created or
acquired after the Closing Date, by the Borrower or any of its Domestic
Subsidiaries, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by the Borrower or any of its
Domestic Subsidiaries, (ii) deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or such Subsidiary, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary in each case prior and superior in right to any other Person (except,
in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3, and, in the case of Pledged Stock, Liens permitted by
Section 7.3(a) to the extent such Liens are prior and superior to the Liens
granted under the Security Documents by operation of law), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

62



--------------------------------------------------------------------------------

6.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
relating to the Collateral and the provisions of the Security Documents, or of
more fully perfecting or renewing the rights of the Administrative Agent and the
Lenders with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by the Borrower or any Subsidiary which may be deemed
to be part of the Collateral), in each case, to the extent required pursuant
hereto or thereto. Upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to this Agreement or the other
Loan Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization. Notwithstanding anything to the contrary
contained in this Agreement (including, without limitation, Section 6.10) or any
other Loan Document, neither the Borrower nor any Subsidiary shall be required
to take any action or incur any costs with respect to any real property
constituting a leasehold property to perfect, or more fully perfect, renew or
protect the rights of the Administrative Agent and the Lenders with respect to
any such leasehold property.

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or any Agent hereunder (other than indemnity obligations that survive
the termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination), the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenant.

Permit the Consolidated Net Senior Secured Leverage Ratio as at the last day of
any period of four consecutive fiscal quarters of the Borrower ending with any
fiscal quarter during the periods set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Quarter

   Consolidated Net Senior
Secured Leverage Ratio

FQ1 2007 – FQ4 2007

   7.50:1.00

FQ1 2008 – FQ4 2008

   7.25:1.00

FQ1 2009 – FQ4 2009

   7.00:1:00

FQ1 2010 – FQ4 2010

   6.75:1.00

FQ1 2011 and thereafter

   6.50:1.00

 

63



--------------------------------------------------------------------------------

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary or (iii) of any Subsidiary
that is not a Subsidiary Guarantor to any other Subsidiary that is not a
Subsidiary Guarantor;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $25,000,000 at any one time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof or any shortening of the maturity of
any principal amount thereof);

(e) Guarantee Obligations (i) by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any Subsidiary; provided that to the extent such
Guarantee Obligations are in respect of Indebtedness, such Indebtedness is
otherwise permitted hereunder and (ii) arising out of the Employment Agreements;

(f) Indebtedness of the Borrower or any Subsidiary in respect of (i) worker’s
compensation claims, unemployment insurance and other social security benefits
and (ii) surety bonds issued for the account of the Borrower or any Subsidiary
in the ordinary course of business;

(g) Indebtedness consisting of deferred payment obligations resulting from the
adjudication or settlement of any litigation or from an arbitration or mediation
award or settlement, in any case involving the Borrower or any Subsidiary so
long as such judgment or settlement would not constitute an Event of Default
under Section 8 of this Agreement;

(h) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business;

(i) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from honoring of a check, draft or
similar instrument presented by the Borrower or any Subsidiary in the ordinary
course of business against insufficient funds;

(j) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;

(k) unsecured Indebtedness of the Borrower (“Permitted Subordinated
Indebtedness”); provided that (i) such Permitted Subordinated Indebtedness
(A) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms

 

64



--------------------------------------------------------------------------------

and conditions reasonably satisfactory to the Administrative Agent, (B) will not
mature prior to the date which is at least six months after the Term Loan
Maturity Date and (C) has no scheduled amortization or payments of principal
prior to the Term Loan Maturity Date and (ii) (A) both immediately prior to and
after giving effect thereto, no Default or Event of Default shall exist or
result therefrom and (B) after giving effect to the incurrence or issuance of
such Indebtedness on the date thereof, the Consolidated Total Leverage Ratio of
the Borrower and its Subsidiaries on such date shall not exceed 7.5 to 1.0;

(l) Indebtedness in respect of the Tax Receivables Agreement;

(m) Indebtedness of the Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition; provided, however, that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition; and

(n) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$40,000,000 at any one time outstanding.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments or other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 30 days or
that are being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, defects and irregularities in title
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), and any replacements of such Liens in

 

65



--------------------------------------------------------------------------------

connection with any refinancings of such Indebtedness permitted by such Section;
provided that no such Lien is spread to cover any additional Property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased (other than accrual of interest, fees and costs in accordance with the
terms thereof);

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition, construction, repair,
replacement or improvement of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition,
construction, repair, replacement or improvement (as applicable) of such fixed
or capital assets, (ii) such Liens do not at any time encumber any Property
(other than any improvements, proceeds, additions or accessions with respect
thereto) other than the Property financed by such Indebtedness, (iii) the amount
of Indebtedness secured thereby is not increased (other than to the extent of
accrued interest, fees, premiums, if any, and financing costs in accordance with
the terms thereof) and (iv) the amount of Indebtedness initially secured thereby
(excluding fees and costs in accordance with the terms thereof) is not more than
100% of the price or cost of such acquisition, construction, repair, replacement
or improvement of such fixed or capital asset;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) licenses or sublicenses with respect to the assets or properties of the
Borrower or any Subsidiary, in each case, entered into in the ordinary course of
business;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Borrower
and its Subsidiaries in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the ordinary course of collection and
(ii) encumbering deposits arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies and which are within the general parameters customary in the
banking industry;

(m) Liens with respect to judgments or awards that do not result in or
constitute an Event of Default under Section 8;

(n) Liens existing on Property at the time of its acquisition or existing on the
Property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date and securing Indebtedness permitted under
Section 7.2; provided that, (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Subsidiary and (ii) such Lien does
not extend to or cover any other assets or Property (other than (A) proceeds or
products thereof and (B) after-acquired property subject to a Lien securing
Indebtedness incurred prior to such time and which

 

66



--------------------------------------------------------------------------------

indebtedness is permitted hereunder the terms of which require, at such time, a
pledge of after-acquired property, it being understood that such requirement
shall not be permitted to apply to any Property to which such requirement would
not have applied but for such acquisition);

(o) Liens securing insurance premium financing arrangements entered into in the
ordinary course of business;

(p) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 7.8 to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.5, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

(q) contractual rights of netting, offset and setoff incurred in the ordinary
course of business, including such rights represented by Hedge Agreements; and

(r) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $10,000,000 at any one time.

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor; provided that (i) the
Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.10 in connection therewith;

(b) (i) any Subsidiary of the Borrower may Dispose of any or all of its Property
(upon voluntary liquidation or otherwise) or business to the Borrower or any
Subsidiary Guarantor, and (ii) any Subsidiary that is not a Subsidiary Guarantor
may Dispose of any or all of its Property (upon voluntary liquidation or
otherwise) or business to any other Subsidiary that is not a Subsidiary
Guarantor; and

(c) so long as no Default or Event of Default exists or would result therefrom,
any Subsidiary may merge with any other Person in order to effect an Investment
otherwise permitted pursuant to Section 7.8; provided that (i) if such
Subsidiary is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation, or (ii) the continuing or surviving
corporation shall, or will within the times specified therein, have complied
with the requirements of 6.10.

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out Property (including the abandonment
of Intellectual Property) in the ordinary course of business or other assets or
Property not practically usable in the business of the Borrower or the
applicable Subsidiary;

 

67



--------------------------------------------------------------------------------

(b) the sale or other Disposition of inventory (including advertising, lobby
promotions, CineMeetings, sponsorships and digital programming inventory) in the
ordinary course of business;

(c) (i) Dispositions permitted by Section 7.4(a) or (b) and (ii) Dispositions by
the Borrower of its Property (but not all or substantially all of its Property)
to any Subsidiary Guarantor;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;

(e) Dispositions (other than leases) of equipment to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) Dispositions of cash and Cash Equivalents not otherwise prohibited under
this Agreement;

(g) Dispositions that constitute Investments permitted under Section 7.8;

(h) Dispositions of equipment for use in “Georgia Theater Company” theaters in
an amount not to exceed $250,000 per fiscal year;

(i) Dispositions by the Borrower of Holdings Common Stock in connection with the
redemption of Borrower Membership Units by any member of the Borrower (other
than Holdings) in accordance with Article 9 of the Borrower LLC Operating
Agreement;

(j) leases, subleases and concessions of interest in real, personal and mixed
Property (and dispositions of such leases, subleases and concessions) in the
ordinary course of business;

(k) licenses (and dispositions or cancellations of such licenses) of
Intellectual Property rights by the Borrower or any of its Subsidiaries, as
licensor, in the ordinary course of business;

(l) Dispositions of receivables that are compromised or settled for less than
the full amount thereof, discounted or extended, in each case in the ordinary
course of business;

 

68



--------------------------------------------------------------------------------

(m) Dispositions of equipment to a network affiliate in the ordinary course of
business in connection with the sale or distribution of advertising;

(n) the Disposition of other assets having a book value not to exceed
$10,000,000 in the aggregate for any fiscal year of the Borrower; and

(o) any Recovery Event, provided, that the requirements of Section 2.12(b) are
complied with in connection therewith.

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;

(b) the Borrower may make Restricted Payments in the form of common membership
units of the Borrower or options, warrants or other rights to purchase common
membership units of the Borrower;

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to (i) purchase Holdings’ common stock or common stock options from
present or former officers, consultants or employees of Holdings, the Borrower
or any Subsidiary upon the death, disability or termination of employment of
such officer, consultant or employee, provided, that the aggregate amount of
payments under this clause (i) subsequent to the date hereof (net of any
proceeds received by Holdings and contributed to the Borrower subsequent to the
date hereof in connection with resales of any common stock or common stock
options so purchased) shall not exceed $10,000,000;

(d) the Borrower may pay the Services Fee and Reimbursable Costs (as defined in
the Management Agreement) to Holdings pursuant to the terms of the Management
Agreement;

(e) the Borrower may make payments pursuant to the Tax Receivable Agreement in
the amount and at the time necessary to satisfy Holdings’ contractual
obligations with respect to the actual cash tax benefits payable to the Founding
Members, in their capacities as members of the Borrower, and to the entities
that are parties to the ESAs in respect of the tax benefits arising from the
modifications of such agreements as of the Closing Date (and to Holdings to the
extent that the parties to the ESAs make a payment back to the Borrower pursuant
to the Tax Receivable Agreement to enable Holdings to make a payment to a tax
authority); provided that any such payments shall be supported by reasonably
detailed calculations delivered to the Administrative Agent no later than 5
Business Days prior to any such payment;

 

69



--------------------------------------------------------------------------------

(f) the Borrower may make quarterly distributions constituting Restricted
Payments to each of its members for income taxes of such member in an amount
equal to (i) the estimated or actual taxable income of the Borrower, as
determined for federal income tax purposes, for the period to which the
distribution relates multiplied by (ii) the Applicable Tax Rate;

(g) the Redemption shall be permitted;

(h) so long as no Default or Event of Default has occurred and is continuing,
the Borrower may make Restricted Payments of up to (i) in the event the
Consolidated Net Senior Secured Leverage Ratio (after giving effect to such
Restricted Payment) is less than or equal to 7.5 to 1.0 but greater than 7.0 to
1.0, an amount equal to 50% of Available Cash for the fiscal quarter immediately
preceding such Restricted Payment, (ii) in the event the Consolidated Net Senior
Secured Leverage Ratio (after giving effect to such Restricted Payment) is less
than or equal to 7.0 to 1.0 but greater than 6.5 to 1.0, an amount equal to 75%
of Available Cash for the fiscal quarter immediately preceding such Restricted
Payment and (iii) in the event the Consolidated Net Senior Secured Leverage
Ratio (after giving effect to such Restricted Payment) is equal to or less than
6.5 to 1.0, an amount equal to 100% of Available Cash for the fiscal quarter
immediately preceding such Restricted Payment; provided that, for purposes of
determining the Consolidated Net Senior Secured Leverage Ratio for this clause
(h), the aggregate amount of Revolving Credit Loans included in the calculation
of Consolidated Senior Secured Debt shall not exceed the Revolving Credit
Commitments in effect on the date of such Restricted Payment;

(i) the Borrower may (i) distribute proceeds of the Term Loans to Holdings to
pay fees and expenses related to the initial public offering of the common stock
of Holdings and all related transactions, (ii) distribute proceeds of the Term
Loans to finance certain payments to the ESA Parties as compensation for
amendments to the Borrower’s payment obligations under the ESAs and (iii) the
Borrower may distribute proceeds of the Revolving Credit Loans to the ESA
Parties in connection with payment of the Final Circuit Share Payments, in each
case as contemplated by Section 4.16; and

(j) the Borrower may redeem its common membership units in connection with the
redemption of Borrower Membership Units by a member of the Borrower (other than
Holdings) in accordance with Article 9 of the Borrower LLC Operating Agreement.

7.7 Limitation on Capital Expenditures. At any time when the Consolidated Net
Senior Secured Leverage Ratio is greater than 6.5 to 1.0, make or commit to make
any Capital Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business not exceeding $15,000,000 during
any fiscal year; provided, that (i) any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (ii) Capital Expenditures
made pursuant to this clause (a) during any fiscal year shall be deemed made,
first, in respect of amounts permitted for such fiscal year as provided above
and second, in respect of amounts carried over from the prior fiscal year
pursuant to subclause (i) above, (b) Capital Expenditures made with the proceeds
of any Reinvestment Deferred Amount, (c) Capital Expenditures made

 

70



--------------------------------------------------------------------------------

in connection with the replacement, substitution or restoration of assets but
only to the extent such replacement, substitution or restoration is financed
from or purchased with insurance proceeds paid on account of the loss of or
damage to the assets being replaced or restored in connection with any
settlement of or payment in respect of any property or casualty insurance claim
or any condemnation proceeding resulting to any asset of the Borrower or any of
its Subsidiaries that yields gross proceeds of less than $5,000,000, (d) any
Capital Expenditure that constitutes a Permitted Acquisition, and (e) any
Capital Expenditure reimbursed in cash from a third party.

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and Subsidiaries of the Borrower not to exceed $2,000,000 at any one
time outstanding;

(e) Investments in assets useful in the Borrower’s business made by the Borrower
or any of its Subsidiaries with the proceeds of any Reinvestment Deferred
Amount;

(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Subsidiary
Guarantor, or by any Subsidiary that is not a Subsidiary Guarantor to any other
Subsidiary that is not a Subsidiary Guarantor;

(g) Investments consisting of prepaid expenses made in the ordinary course of
business;

(h) Investments consisting solely of appreciation in value of Investments
permitted under this Section 7.8;

(i) Acquisitions permitted by Section 7.4(a) and (b) and Investments resulting
from any transaction permitted by Section 7.5(d);

(j) Investments as a result of the receipt of non-cash consideration in the
settlement of any litigation or claims;

 

71



--------------------------------------------------------------------------------

(k) Acquisitions by the Borrower of Holdings Common Stock in connection with the
redemption of Borrower Membership Units by a member of the Borrower (other than
Holdings) in accordance with Article 9 of the Borrower LLC Operating Agreement;

(l) Acquisitions by the Borrower or any of its Subsidiaries (each a “Permitted
Acquisition”); provided that (i) immediately prior to and after giving effect to
such Permitted Acquisition, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) each applicable Loan Party and
any newly created or acquired Subsidiary shall, or will within the times
specified therein, have complied with the requirements of Section 6.10,
(iii) such Acquisition is of a Person or ongoing business in a line of business
in which the Borrower and its Subsidiaries is permitted to engage pursuant to
Section 7.15, (iv) if such Permitted Acquisition is a Material Permitted
Acquisition, after giving effect thereto on a pro forma basis, the Consolidated
Net Senior Secured Leverage Ratio shall be less than or equal to 6.50 to 1.00;
provided that, for purposes of determining the Consolidated Net Senior Secured
Leverage Ratio for this clause (l(iv)), the aggregate amount of Revolving Credit
Loans included in the calculation of Consolidated Senior Secured Debt shall not
exceed the Revolving Credit Commitments in effect on the date of such Permitted
Acquisition, and (v) the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 7.8(l) have been satisfied or will be
satisfied on or prior to the consummation of such Permitted Acquisition and
disclosing any Indebtedness assumed in connection with such Permitted
Acquisition as permitted by Section 7.2(m);

(m) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

(n) Investments consisting of indemnification obligations to the respective
officers, directors and managers of the Borrower and any of its Subsidiaries to
the extent required under the organizational documents of the Borrower or such
Subsidiary, as applicable;

(o) Investments resulting from the creation of new Subsidiaries of the Borrower
as otherwise permitted hereunder; provided that the Borrower shall comply with
Section 6.10 in connection therewith;

(p) Investments consisting of payments required to be made pursuant to any Hedge
Agreement;

(q) Investments consisting of loans and advances to Holdings made in lieu of
(but not in addition to) the Restricted Payments permitted to be made pursuant
to Sections 7.6(c) through (f) and 7.6(i);

(r) Investments consisting of advances to Georgia Theater Company-II in
connection with dispositions permitted under Section 7.5(h);

 

72



--------------------------------------------------------------------------------

(s) Investments arising from the Borrower or any of its Subsidiaries offering
such concessionary trade terms, or from receiving such Investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable;

(t) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost) not to exceed $25,000,000 during the term of this Agreement.

7.9 Limitation on Amendments to Other Documents. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the ESAs,
the Management Agreement or the Tax Receivable Agreement in any manner except to
the extent that any such amendment, supplement or modification would not
reasonably be expected to be materially adverse to the Lenders.

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary) unless such transaction is (a) not otherwise prohibited under this
Agreement, and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, (x) the transactions contemplated by the ESAs,
the Tax Receivable Agreement, the Management Agreement and the other agreements
identified on Schedule 7.10 shall be permitted and (z) this Section 7.10 shall
not prohibit or prevent the making of Restricted Payments under Section 7.6, the
making of Investments permitted by Section 7.8(d) or payment by the Borrower of
the Final Circuit Share Payments.

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than the first Thursday after December 25th in
any calendar year or change the Borrower’s method of determining fiscal
quarters; provided that the Borrower may change its fiscal year to the calendar
year beginning January 1 and ending December 31 and may change the method of
determining fiscal quarters accordingly so long as the Borrower gives the
Administrative Agent prior written notice thereof.

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any guarantor, its
obligations under the Guarantee and Collateral Agreement, other than (a) this

 

73



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations or other secured Indebtedness
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) customary
non-assignment provisions or other restrictions on Liens arising under leases,
subleases, licenses, sublicenses, joint venture agreements or other agreements
entered into in the ordinary course of business and (d) the Specified Hedge
Agreements and other Hedge Agreements contemplated by Section 7.3(r).

7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) customary
non-assignment provisions or other restrictions on Liens arising under leases,
subleases, licenses, sublicenses, joint venture agreements or other agreements
entered into in the ordinary course of business, (iv) any restriction on a
Subsidiary existing prior to the time such Subsidiary first becomes a Subsidiary
of the Borrower so long as such restrictions were not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower, (v) any
restrictions contained in agreements governing any purchase money Liens, Capital
Lease Obligations or other secured Indebtedness otherwise permitted hereby (so
long as such restrictions are only effective against the assets financed
thereby), (vi) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or written financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

 

74



--------------------------------------------------------------------------------

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 (provided, however, that in the case
of a non-consensual Lien not permitted under Section 7.3 (other than Liens on
Collateral consisting of contracts, agreements or Capital Stock), such failure
remains unremedied for five (5) Business Days after a Responsible Officer knows
or has reason to know of such non-consensual Lien), or in Section 5.1 (but only
to the extent relating to Sections of the Credit Agreement specified in this
Section 8(c)), 5.3(a), 5.3(b), 5.5(a), 5.6, 5.8(b) or 5.10(d) of the Guarantee
and Collateral Agreement or (ii) an “Event of Default” under and as defined in
any Mortgage shall have occurred and be continuing; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice to
the Borrower from the Administrative Agent or the Required Lenders and (ii) the
date on which a Responsible Officer knows of such default; or

(e) The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of, or interest on, any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans and
Reimbursement Obligations and guaranties thereof) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i) or (ii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i) or (ii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $25,000,000; or

(f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other

 

75



--------------------------------------------------------------------------------

similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Borrower or any of its Subsidiaries shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $25,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i) any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect, or any Loan Party or Holdings shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

 

76



--------------------------------------------------------------------------------

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or Holdings shall so assert; or

(k) any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of all Letters of Credit with respect to which presentment for honor shall
not have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
face amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Agents as the agents of such Lender under this Agreement and the other Loan
Documents, and each Lender irrevocably authorizes each Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably

 

77



--------------------------------------------------------------------------------

incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

9.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless such Note shall have been transferred in accordance with
Section 10.6 and all actions required by such Section in connection with such
transfer shall have been taken. Each Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

78



--------------------------------------------------------------------------------

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
shall have received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither any of the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), for, and to save each Agent harmless from and
against, any and

 

79



--------------------------------------------------------------------------------

all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The Syndication Agent may, at any time, by notice
to the Lenders and the Administrative Agent, resign as Syndication Agent
hereunder, whereupon the duties, rights, obligations and responsibilities of the
Syndication Agent hereunder shall automatically be assumed by, and inure to the
benefit of, the Administrative Agent, without any further act by the Syndication
Agent, the Administrative Agent or any Lender. After any retiring Agent’s
resignation as Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Loan Documents.

 

80



--------------------------------------------------------------------------------

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15.

9.11 The Arranger; the Syndication Agent; the Co-Documentation Agents. Neither
the Arranger, the Syndication Agent nor the Co-Documentation Agents, in their
respective capacities as such, shall have any duties or responsibilities, nor
shall any such Person incur any liability, under this Agreement and the other
Loan Documents.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable under this Agreement (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenant in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;

(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all the Lenders;

 

81



--------------------------------------------------------------------------------

(iii) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including, without
limitation, the waiver of an existing Default or Event of Default required to be
waived in order for such extension of credit to be made) without the consent of
the Majority Revolving Credit Facility Lenders;

(iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all of the Lenders
under such Facility;

(v) amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
consent of the Swing Line Lender;

(vii) amend, modify or waive any provision of Section 2.18 without the consent
of each Lender directly affected thereby;

(viii) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender affected thereby;

(ix) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby;

(x) subject to the terms of Section 2.12(d), amend the application of payments
to the Term Loans pursuant to Section 2.12 without the consent of the Majority
Term Loan Facility Lenders.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof

 

82



--------------------------------------------------------------------------------

(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Revolving
Facility Lenders; provided, however, that no such amendment shall permit the
Additional Extensions of Credit to share ratably with or with preference to the
Loans in the application of mandatory prepayments without the consent of the
Majority Term Loan Facility Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing or modification of all outstanding Term Loans (“Refinanced Term
Loans”) with a replacement “B” term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans plus the amount of any fees and expenses incurred by the Borrower in
connection with such refinancing, (b) the Applicable Margin for such Replacement
Term Loans shall not be higher than the Applicable Margin for such Refinanced
Term Loans, (c) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing.

In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.1, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.25 in order to add Incremental Term Loans or
Revolving Credit Commitment Increases to this Agreement and (a) to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement (including the rights of the lenders holding Incremental Term Loans to
share ratably with the Term Facility in prepayments pursuant to Section 2.12)
and the other Loan Documents with the Term Loans and Revolving Credit Loans and
the accrued interest and fees in respect thereof, (b) to include appropriately
the Lenders holding such credit facilities in any determination of the required
consent of the Lenders pursuant to this Section 10.1, and (c) to amend any other
provision of the Loan Documents so that the Incremental Facilities are
appropriately incorporated (including this Section 10.1).

In addition, notwithstanding the foregoing, if the Required Lenders shall have
approved any amendment, the Borrower shall be permitted to replace any
non-consenting Lender with another lender, provided that, (i) the replacement
lender shall purchase at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (ii) the Borrower shall be liable
to such replaced Lender under Section 2.21 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto (as if such purchase constituted a prepayment of such
Loans), (iii) such replacement lender, if not already a Lender, shall be
reasonably satisfactory to the

 

83



--------------------------------------------------------------------------------

Administrative Agent and, with respect to the replacement of a Revolving Credit
Lender, each Issuing Lender (such consent not to be unreasonably withheld),
(iv) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(v) such replacement Lender shall consent to the proposed amendment and (vi) any
such replacement shall not be deemed to be a waiver of any rights the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender or of the replaced Lender against the Borrower.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed (a) in the case of the Borrower and the Agents, as follows and (b) in
the case of the Lenders, as set forth in an administrative questionnaire
delivered to the Administrative Agent or on Schedule I to the Lender Addendum to
which such Lender is a party or, in the case of a Lender which becomes a party
to this Agreement pursuant to an Assignment and Acceptance, in such Assignment
and Acceptance or (c) in the case of any party, to such other address as such
party may hereafter notify to the other parties hereto:

 

The Borrower:

     National CineMedia, LLC     

9110 East Nichols Avenue, Suite 200

Centennial, CO 80112-3405

     Attention Gary Ferrera and David Oddo      Telecopy: 303-792-8668     
Telephone: 303-792-3600 With a copy to:      Ralph E. Hardy, General Counsel
     Telecopy: 303-792-8649      Telephone: 303-792-3600 The Syndication Agent:
     JPMorgan Chase Bank, N.A.     

270 Park Avenue

New York, New York 10017

     Attention:                                                   Telecopy:
                                                  Telephone:
                                                 The Administrative Agent:     
Lehman Commercial Paper Inc.      745 Seventh Avenue         New York, New York
10019         Attention: Craig Malloy         Telecopy: 646-758-4617        
Telephone: 212-526-7150    With a copy to:         Any Issuing Lender:     

As notified by such Issuing Lender to the

Administrative Agent and the Borrower

  

 

84



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Agents
for all their reasonable out-of-pocket costs and expenses incurred in connection
with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements
and other charges of counsel to the Administrative Agent and the charges of
Intralinks, (b) to pay or reimburse each Lender and the Agents for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, including, without
limitation, the fees and disbursements of counsel (including the allocated fees
and disbursements and other charges of in-house counsel) to each Lender and of
counsel to the Agents, (c) to pay, indemnify, or reimburse each Lender and the
Agents for, and hold each Lender and the Agents harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents,

 

85



--------------------------------------------------------------------------------

and (d) to pay, indemnify or reimburse each Lender, each Agent, their respective
affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds thereof (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned, occupied or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries or any
or their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”), provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. The Borrower
acknowledges that information and documents relating to the Facilities may be
transmitted through SyndTrak, Intralinks, the internet, e-mail, or similar
electronic transmission systems, and, notwithstanding anything herein to the
contrary, that no Indemnitee shall be liable for any damages arising from the
unauthorized use by others of information or documents occurring as a result of
such information or documents being transmitted in such manner unless resulting
from such Indemnitee’s gross negligence or willful misconduct, and neither the
Borrower nor any Indemnitee shall be liable for any special, indirect,
consequential or punitive damages in connection with the Facilities. The
Borrower shall have the right to undertake, conduct and control through counsel
of its own choosing (which counsel shall be acceptable to the applicable
Indemnitee acting reasonably), the conduct and settlement of claims with respect
to the related Indemnified Liabilities, and such Indemnitee shall cooperate with
the Borrower in connection therewith; provided that the Borrower shall permit
such Indemnitee to participate in such conduct and settlement through counsel
chosen by such Indemnitee. Notwithstanding the foregoing, each Indemnitee shall
have the right to employ its own counsel and the reasonable fees and expenses of
such counsel shall be at the Borrower’s cost and expense if such Indemnitee
reasonably determines that (i) the Borrower’s counsel is not defending any claim
or proceeding in a manner reasonably acceptable to such Indemnitee or (ii) the
interest of the Borrower and such Indemnitee have become adverse in any such
claim or cause of action, provided, however, that in such event, the Borrower
shall only be liable for the reasonable legal expenses of one counsel for all
such Indemnitees. If clause (ii) of the immediately preceding sentence is
applicable, at the option of the applicable Indemnitee, its attorneys shall
control the resolution of any such claim with respect to the related Indemnified
Liabilities. The Borrower shall not, without the prior written consent of each
Indemnitee affected thereby, effect the settlement or compromise of, or consent
to the entry of any judgment with

 

86



--------------------------------------------------------------------------------

respect to, any pending or threatened action or claim in respect of which
indemnification may be sought hereunder (whether or not such Indemnitee is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (a) includes an unconditional release of such Indemnitee
from all liability arising out of such action or claim, (b) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of such Indemnitee and (c) does not require such Indemnitee to pay any
form of consideration to any party or parties (including, without limitation,
the payment of money) in connection therewith. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries so to waive, all rights for contribution or any other
rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee until all Obligations (other than
obligations in respect of any Specified Hedge Agreement and other than indemnity
obligations that survive the termination of this Agreement and for which no
notice of a claim has been received by the Borrower as of such termination) have
been paid in full, all Commitments have terminated or expired and no Letter of
Credit shall be outstanding. All amounts due under this Section shall be payable
not later than 30 days after written demand therefor. Statements payable by the
Borrower pursuant to this Section shall be submitted to Gary Ferrera and David
Oddo (Telephone No. 303-792-3600) (Fax No. 303-792-8668), at the address of the
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a notice to the Administrative Agent.
The agreements in this Section shall survive repayment of the Loans and all
other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Agents, all future holders of the Loans and their respective successors and
assigns, except that (i) the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and each Lender and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Agreement.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities, in each case other than to any entity that such Lender has
knowledge is a competitor (or an affiliate of a known competitor) of the
Borrower or any Founding Member (each, a “Participant”) participating interests
in any Loan owing to such Lender, any Commitment of such Lender or any other
interest of such Lender hereunder and under the other Loan Documents. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Agents shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except that a Lender may agree with a Participant

 

87



--------------------------------------------------------------------------------

that it will not consent to any amendment, waiver or consent that would require
the consent of all Lenders pursuant to Section 10.1 without the consent of such
Participant. The Borrower agrees that each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff
provided under Section 10.7(b) in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of, and subject to the requirements of, Sections 2.19,
2.20, 2.21 and 2.23 with respect to its participation in the Commitments and the
Loans outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 2.20, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof, in each case other than to an entity that such Lender has
knowledge is a competitor (or an affiliate of a known competitor) of the
Borrower or any Founding Member or, with the consent of the Borrower and the
Administrative Agent and, in the case of any assignment of Revolving Credit
Commitments, the written consent of the Issuing Lender and the Swing Line Lender
(which, in each case, shall not be unreasonably withheld or delayed (it being
understood that the Borrower shall have the right to waive its consent rights
hereunder by notice to the Administrative Agent) (provided that no such consent
need be obtained by any Lehman Entity for a period of 60 days following the
Closing Date), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit E, executed by such Assignee and such Assignor (and, where the consent
of the Borrower, the Administrative Agent or the Issuing Lender or the Swing
Line Lender is required pursuant to the foregoing provisions, by the Borrower
and such other Persons) and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided that no such assignment to an
Assignee (other than any Lender or any affiliate or Related Fund thereof) shall
be in an aggregate principal amount of less than $1,000,000 in the case of the
assignment of any Term Loans or $5,000,000 in the case of the assignment of any
Revolving Credit Commitments (other than in the case of an assignment of all of
a Lender’s interests under this Agreement), unless otherwise agreed by the
Borrower and the Administrative Agent. Any such assignment need not be ratable
as among the Facilities. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Section 2.19, 2.20, 2.23 and 10.5 in respect of the
period prior to such

 

88



--------------------------------------------------------------------------------

effective date). Notwithstanding any provision of this Section, the consent of
the Borrower shall not be required for any assignment that occurs at any time
when any Event of Default shall have occurred and be continuing. For purposes of
the minimum assignment amounts set forth in this paragraph, multiple assignments
to or by two or more Related Funds shall be aggregated.

(d) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, each Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as the owner of the Loans and any Notes evidencing such Loans recorded therein
for all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect thereto being made in the Register (and each Note shall expressly so
provide). Any assignment or transfer of all or part of a Loan evidenced by a
Note shall be registered on the Register only upon surrender for registration of
assignment or transfer of the Note evidencing such Loan, accompanied by a duly
executed Assignment and Acceptance; thereupon, if requested by the designated
Assignee, one or more new Notes in the same aggregate principal amount shall be
issued to such designated Assignee, and the old Notes shall be returned by the
Administrative Agent to the Borrower marked “canceled”. The Register shall be
available for inspection by the Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(b), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (y) in connection with an assignment by or to a Lehman Entity or (z) in
the case of an Assignee which is an affiliate or Related Fund of a Lender or a
Person under common management with a Lender), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. On
or prior to such effective date, the Borrower, at its own expense, upon request
and upon receipt by the Borrower of the old Notes (if any) for cancellation,
shall execute and deliver to the Administrative Agent (in exchange for the
Revolving Credit Note and/or applicable Term Notes, as the case may be, of the
assigning Lender) a new Revolving Credit Note and/or applicable Term Notes, as
the case may be, to the order of such Assignee in an amount equal to the
Revolving Credit Commitment and/or applicable Term Loans, as the case may be,
assumed or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Revolving Credit Commitment and/or Term Loans, as the
case may be, upon request, a new Revolving Credit Note and/or Term Notes, as the
case may be, to the order of the Assignor in an amount equal to the Revolving
Credit Commitment and/or applicable Term Loans, as the case may be, retained by
it hereunder. Such new Note or Notes shall be dated the Closing Date and shall
otherwise be in the form of the Note or Notes replaced thereby.

 

89



--------------------------------------------------------------------------------

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(f), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. In addition to the consent requirements set
forth in Section 10.1, this paragraph (g) may not be amended without the written
consent of any SPC with Loans outstanding at the time of such proposed
amendment.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such

 

90



--------------------------------------------------------------------------------

Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Obligations, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the continuance of any Event of
Default, to set off and appropriate and apply against any amount becoming due
and payable by the Borrower hereunder or under any other Loan Document (whether
at stated maturity, by acceleration or otherwise) such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents, the Arranger and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Arranger, any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

91



--------------------------------------------------------------------------------

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) together with each Lender, each Agent and each Arranger waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any legal action or proceeding referred to in this Section any special,
exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arranger, the Agents and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Agents and the Lenders or among the Borrower and the Lenders.

10.14 Confidentiality. Each of the Arrangers, the Agents and the Lenders agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement or the other Loan Documents (provided that any such
non-public information that is provided after the date of this Agreement is
explicitly designated and marked by such Loan Party

 

92



--------------------------------------------------------------------------------

as confidential); provided that nothing herein shall prevent any Arranger, Agent
or Lender from disclosing any such information (a) to any Arranger, any Agent,
any other Lender or any affiliate of any thereof in connection with the
transactions contemplated hereby or on a “need to know” basis (it being
understood that any such Person to whom such disclosure is made will be informed
of the confidential nature of such information and the requirement to maintain
it as confidential and that such Arranger, Agent or Lender, as the case may be,
shall be responsible for the compliance or breach by such Person with this
Section), (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee (in each case other than any entity that such Lender has
knowledge is a competitor (or an affiliate of a known competitor) of the
Borrower or any Founding Member) that agrees to comply with the provisions of
this Section or substantially equivalent provisions pursuant to an agreement as
to which the Loan Parties are express and intended third party beneficiaries,
(c) to any of its employees, directors, agents, attorneys, accountants and other
professional advisors in connection with the transactions contemplated hereby or
on a “need to know” basis (it being understood that any such Person to whom such
disclosure is made will be informed of the confidential nature of such
information and the requirement to maintain it as confidential and that such
Arranger, Agent or Lender, as the case may be, shall be responsible for the
compliance or breach by such Person with this Section), (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) in connection
with any litigation or similar proceeding relating to the rights and duties of
the parties hereto and to any other Loan Document under this Agreement or the
other Loan Documents, (h) that has been publicly disclosed other than in breach
of this Section, (i) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (j) in connection
with the exercise of any remedy hereunder or under any other Loan Document;
provided, however, that unless prohibited by applicable law, with respect to
clauses (e), (f) and (g), each of the Agents, the Arrangers and the Lenders
agrees to use its reasonable efforts to give the Borrower prompt notice of any
such request for such confidential information.

10.15 Release of Collateral and Guarantee Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.

 

93



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement and other than the indemnity obligations that survive
the termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding, then (i) the Collateral shall be released from the Liens created by
the Security Documents and the Security Documents and all rights and obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent, any Lender or any other secured party and each Loan Party
under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person and (ii) upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Lender, or any affiliate of any Lender that is a party to any Specified
Hedge Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

10.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

10.17 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

10.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

NATIONAL CINEMEDIA, LLC

By:  

National CineMedia, Inc.,

its Manager

By:

 

/s/ Gary W. Ferrera

Name:

  Gary W. Ferrera

Title:

  Executive Vice President and Chief Financial Officer

LEHMAN BROTHERS INC.,

as Arranger

By:

 

/s/ Laurie Perper

Name:

  Laurie Perper

Title:

  Senior Vice President

J.P. MORGAN SECURITIES INC.,

as Arranger

By:

 

/s/ Patricia H. Deans

Name:

  Patricia H. Deans

Title:

  Managing Director

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

By:

 

/s/ Laurie Perper

Name:

  Laurie Perper

Title:

  Senior Vice President

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

By:

 

/s/ John Kowalczuk

Name:

  John Kowalczuk

Title:

  Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE (USA) LLC, as Co-

Documentation Agent

By:

 

/s/ James S. Finch

Name:

  James S. Finch

Title:

  Managing Director

MORGAN STANLEY SENIOR

FUNDING, INC., as Co-Documentation Agent

By:

 

/s/ Henry D’Alessandro

Name:

  Henry D’Alessandro

Title:

  Vice President



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTEE AND COLLATERAL AGREEMENT

made by

NATIONAL CINEMEDIA, LLC

in favor of

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

Dated as of February 13, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1. DEFINED TERMS

   1

    1.1

   Definitions    1

    1.2

   Other Definitional Provisions    4

SECTION 2. GUARANTEE

   5

    2.1

   Guarantee    5

    2.2

   Right of Contribution    6

    2.3

   No Subrogation    6

    2.4

   Amendments, etc. with respect to the Borrower Obligations    6

    2.5

   Guarantee Absolute and Unconditional    7

    2.6

   Reinstatement    8

    2.7

   Payments    8

SECTION 3. GRANT OF SECURITY INTEREST

   8

SECTION 4. REPRESENTATIONS AND WARRANTIES

   9

    4.1

   Representations in Credit Agreement    9

    4.2

   Title; No Other Liens    9

    4.3

   Perfected First Priority Liens    9

    4.4

   Jurisdiction of Organization; Chief Executive Office    10

    4.5

   [Intentionally Omitted]    10

    4.6

   Farm Products    10

    4.7

   Investment Property    10

    4.8

   Receivables    11

    4.9

   Intellectual Property    11

SECTION 5. COVENANTS

   11

    5.1

   Covenants in Credit Agreement    11

    5.2

   Delivery of Instruments and Chattel Paper    12

    5.3

   Maintenance of Insurance    12

    5.4

   Payment of Obligations.    12

    5.5

   Maintenance of Perfected Security Interest; Further Documentation.    12

    5.6

   Changes in Locations, Name, etc.    13

    5.7

   [Intentionally Omitted    13

    5.8

   Investment Property.    14

    5.9

   Receivables    15

    5.10

   Intellectual Property    15

SECTION 6. REMEDIAL PROVISIONS

   17

    6.1

   Certain Matters Relating to Receivables    17

    6.2

   Communications with Obligors; Grantors Remain Liable. (a)    18

    6.3

   Pledged Stock. (a)    18

    6.4

   Proceeds to be Turned Over To Administrative Agent    19



--------------------------------------------------------------------------------

          Page

    6.5

   Application of Proceeds    20

    6.6

   Code and Other Remedies    20

    6.7

   Private Sales.    21

    6.8

   Deficiency    22

SECTION 7. THE ADMINISTRATIVE AGENT

   22

    7.1

   Administrative Agent’s Appointment as Attorney-in-Fact, etc    22

    7.2

   Duty of Administrative Agent    24

    7.3

   Financing Statements    24

    7.4

   Authority of Administrative Agent    24

SECTION 8. MISCELLANEOUS

   25

    8.1

   Amendments in Writing    25

    8.2

   Notices    25

    8.3

   No Waiver by Course of Conduct; Cumulative Remedies    25

    8.4

   Enforcement Expenses; Indemnification. (a)    25

    8.5

   Successors and Assigns    26

    8.6

   Set-Off    26

    8.7

   Counterparts    26

    8.8

   Severability    26

    8.9

   Section Headings    26

    8.10

   Integration    27

    8.11

   GOVERNING LAW    27

    8.12

   Submission To Jurisdiction; Waivers    27

    8.13

   Acknowledgements    27

    8.14

   Additional Grantors    28

    8.15

   Releases    28

    8.16

   WAIVER OF JURY TRIAL    28

 

ii



--------------------------------------------------------------------------------

Schedules

   Schedule 1    Notice Addresses of Guarantors Schedule 2    Description of
Pledged Securities Schedule 3    Filings and Other Actions Required to Perfect
Security Interest Schedule 4    Jurisdiction of Organization, Identification
Number and Location of Chief Executive Office Schedule 5    Intellectual
Property Schedule 6    Specified Contracts Annexes    Annex I    Assumption
Agreement Annex II    Acknowledgment and Consent

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 13, 2007, made by
National CineMedia, LLC, a Delaware limited liability company (the “Borrower,”
and together with any other entity that may become a party hereto as provided
herein, the “Grantors”), in favor of LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions and entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of February 13, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”),
Lehman Brothers Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers
(in such capacity, the “Arrangers”), JPMorgan Chase Bank, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), Credit Suisse (USA) LLC and
Morgan Stanley Senior Funding, Inc., as co-documentation agents (in such
capacity, the “Co-Documentation Agents”) and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement are
permitted to be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors, if any, that may exist at any time in
connection with the operation of their respective businesses;

WHEREAS, each Grantor, if any, that may exist at any time will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Borrower shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement and the following terms are used herein as defined in the New York
UCC: Accounts, Certificated Security, Chattel Paper, Documents, Equipment, Farm
Products, General Intangibles, Goods, Instruments, Inventory, Letter-of-Credit
Rights and Supporting Obligations.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans and Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, in each case which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, or the other Loan Documents, or any
Letter of Credit, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of any of the foregoing agreements).

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, in each case which may arise under, out of, or in connection with, any
Specified Hedge Agreement or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
relevant Qualified Counterparty that are required to be paid by the Borrower
pursuant to the terms of any Specified Hedge Agreement).

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations and (ii) the Borrower Hedge Agreement Obligations, but
only to the extent that, and only so long as, the Borrower Credit Agreement
Obligations are secured and guaranteed pursuant hereto.



--------------------------------------------------------------------------------

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Assets”: the collective reference to (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”) or any Investment Property or Pledged Note, in each case to the extent
the grant by the relevant Grantor of a security interest pursuant to this
Agreement in such Grantor’s right, title and interest in such Intangible Asset,
Investment Property or Pledged Note (A) is prohibited by any contract,
agreement, instrument or indenture governing such Intangible Asset, Investment
Property or Pledged Note, (B) would give any other party to such contract,
agreement, instrument or indenture the right to terminate its obligations
thereunder or (C) is permitted only with the consent of another party, if such
consent has not been obtained; provided, that (x) any Receivable or any money or
other amounts due or to become due under any such contract, agreement,
instrument or indenture, (y) any and all Pledged Stock and (z) any and all
Intercompany Notes shall not be Excluded Assets and (ii) Capital Stock of
Foreign Subsidiaries.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.



--------------------------------------------------------------------------------

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Capital Stock of Foreign Subsidiaries) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to make, use or sell any invention covered in whole or in
part by a Patent, including, without limitation, any of the foregoing referred
to in Schedule 5.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business or
any promissory note evidencing Investments permitted by Section 7.8(d) of the
Credit Agreement).

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2 together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Subsidiary that may be issued or granted
to, or held by, any Grantor while this Agreement is in effect; provided that in
no event shall the Capital Stock of any Foreign Subsidiary be required to be
pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, including, without limitation, all dividends or other
income from the Investment Property, collections thereon or distributions or
payments with respect thereto.



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender) and,
subject to Section 8.15, any Qualified Counterparty.

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Contracts”: the contracts and agreements listed in Schedule 6, as the
same may be amended, supplemented or otherwise modified from time to time,
including, without limitation, (i) all rights of any Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of any Grantor to damages arising thereunder and (iii) all rights of any
Grantor to perform and to exercise all remedies thereunder.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 5.

1.2 Other Definitional Provisions (a) The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(d) Each reference to a Schedule to this Agreement shall mean and refer to such
Schedule it may be amended, supplemented or modified from time to time to
reflect additional Grantors or as otherwise permitted or contemplated hereunder



--------------------------------------------------------------------------------

SECTION 2. GUARANTEE

2.1 Guarantee (a) The Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantee to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors and permitted endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than Borrower Hedge Agreement Obligations and indemnity
obligations that survive the termination of this Agreement and for which no
notice of a claim has been received by the Borrower as of such termination), no
Letter of Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full (other than
Borrower Hedge Agreement Obligations and indemnity obligations that survive the
termination of this Agreement and for which no notice of a claim has been
received by the Borrower as of such termination), no Letter of Credit shall be
outstanding and the Commitments are terminated.



--------------------------------------------------------------------------------

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Secured Party for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Secured Parties by the Borrower on account of
the Borrower Obligations are paid in full (other than Borrower Hedge Agreement
Obligations and indemnity obligations that survive the termination of this
Agreement and for which no notice of a claim has been received by the Borrower
as of such termination), no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in accordance with the provisions of
Section 6.5 hereof.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Secured Party may be rescinded by the Administrative
Agent or such Secured Party and any of the Borrower Obligations continued, and
the Borrower Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time (except, with respect to any Guarantor, an amendment to a Loan
Document or other such document to which such Guarantor is a party to the extent
such amendment requires the consent of such Guarantor), and any collateral
security, guarantee or right of offset at any time held by the Administrative



--------------------------------------------------------------------------------

Agent or any Secured Party for the payment of the Borrower Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. To the extent permitted by applicable law, each Guarantor waives
notice of acceleration, notice of intent to accelerate, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that, to the extent permitted by applicable
law, the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(1) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Secured Party, (2) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Secured
Party, or (3) any other circumstance whatsoever (other than a defense of payment
or performance) (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Secured Party may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
the Borrower, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.



--------------------------------------------------------------------------------

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s Office specified in the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, and lien on, all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

 

  (1) all Accounts;

 

  (2) all Chattel Paper;

 

  (3) all Specified Contracts;

 

  (4) all Deposit Accounts;

 

  (5) all Documents;

 

  (6) all Equipment;

 

  (7) all General Intangibles;

 

  (8) all Instruments;

 

  (9) all Intellectual Property;

 

  (10) all Inventory;

 

  (11) all Investment Property;

 

  (12) all Pledged Notes;

 

  (13) all Letter-of-Credit Rights;



--------------------------------------------------------------------------------

  (14) all Goods and other personal property not otherwise described above;

 

  (15) all books and records pertaining to the Collateral; and

 

  (16) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

provided, that the Collateral shall not include the Excluded Assets.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and the Administrative Agent and each
Lender shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 4.1 be deemed
to be a reference to such Guarantor’s knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of its Collateral free and clear
of any and all Liens of others. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or in connection with the Liens permitted by the Credit Agreement.

4.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings referred to on said Schedule, have
been delivered to the Administrative Agent in completed and, if applicable, duly
executed form) will constitute valid perfected security interests in all of the
Collateral with respect to which a security interest can be perfected by the
filing of a financing statement under the New York UCC in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens on the
Collateral by operation of law.



--------------------------------------------------------------------------------

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4. The
Borrower has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date hereof. Each other
Grantor (if any) has furnished to the Administrative Agent a certified charter,
certificate of incorporation or other organization document and long-form good
standing certificate as of a date which is recent to the date such Grantor
became a party to this Agreement.

4.5 [Intentionally Omitted].

4.6 Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.

4.7 Investment Property. (01) The shares, units or other ownership interests
constituting the Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares, units or other ownership interests of all
classes of the Capital Stock of each Issuer owned by such Grantor.

(a) All the shares, units or other ownership interests constituting the Pledged
Stock listed on Schedule 2 have been duly and validly issued and are fully paid
and, in the case of Pledged Stock that constitutes capital stock of a
corporation, nonassessable.

(b) To such Grantor’s knowledge, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(c) Such Grantor is the record and beneficial owner of, and has good title to,
the Investment Property pledged by it hereunder, free of any and all Liens,
except (i) the security interest created by this Agreement and (ii) in the case
of Investment Property other than Pledged Stock, Liens permitted by Section 7.3
of the Credit Agreement, and, in the case of Pledged Stock, Liens permitted by
Section 7.3(a) of the Credit Agreement to the extent such Liens are prior and
superior to the security interest granted hereunder by operation of law).

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Administrative Agent to the extent required by
Section 5.2.

4.9 Intellectual Property. (02) Schedule 5 lists all Intellectual Property that
is registered or for which registrations are pending owned by such Grantor in
its own name on the date hereof.



--------------------------------------------------------------------------------

(a) On the date hereof, all Intellectual Property of such Grantor that is listed
on Schedule 5 that is necessary for the conduct of its business as currently
conducted is valid, subsisting, unexpired and enforceable (excepting for any
pending applications), is not presently abandoned and does not, to the knowledge
of such Grantor, infringe the Intellectual Property rights of any other Person.

(b) Except as set forth in Schedule 5 and except for licenses and agreements
relating to “off the shelf” or standard product or service offerings, on the
date hereof, none of the Intellectual Property that is owned by such Grantor and
necessary for the conduct of its business as currently conducted is the subject
of any licensing or franchise agreement, other than licensing or franchise
agreements entered into by Grantor as part of its ordinary course of business,
pursuant to which such Grantor is the licensor or franchisor.

(c) No holding, decision or judgment has been rendered against such Grantor by
any Governmental Authority which would limit, cancel or invalidate such
Grantor’s rights in any Intellectual Property that is owned by such Grantor and
necessary for the conduct of its business as currently conducted in any respect
that would reasonably be expected to have a Material Adverse Effect.

(d) No action or proceeding by a Governmental Authority is pending against such
Grantor, or, to the knowledge of such Grantor, threatened against such Grantor,
on the date hereof (i) seeking to limit, cancel or invalidate any Intellectual
Property that is owned by such Grantor and necessary for the conduct of its
business as currently conducted or such Grantor’s ownership interest therein or
(ii) which, is likely to result in an adverse determination which would have a
Material Adverse Effect.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations and indemnity obligations that survive the termination of this
Agreement and for which no notice of a claim has been received by the Borrower
as of such termination), no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

5.1 Covenants in Credit Agreement. In the case of each Guarantor, such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries.

5.2 Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be, promptly, delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that the Grantors shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by any Grantor at any
time to the extent that the aggregate face amount of all such Instruments and
Chattel Paper held by all Grantors at such time does not exceed $250,000.



--------------------------------------------------------------------------------

5.3 Maintenance of Insurance. Such Grantor will maintain insurance policies
consistent with Section 6.5 of the Credit Agreement.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as additional insured
party or loss payee as its interest may appear.

(c) If reasonably requested by the Administrative Agent, the Borrower shall
deliver to the Administrative Agent and the Lenders a report of a reputable
insurance broker with respect to such insurance substantially concurrently with
the delivery by the Borrower to the Administrative Agent of its audited
financial statements for each fiscal year.

5.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or, if later, before they become delinquent, as
the case may be, all taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except that no such tax, assessment, charge, levy or claim
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor, or to the
extent failure to pay, discharge or satisfy such taxes, assessments, charges,
levies or claims would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

5.5 Maintenance of Perfected Security Interest; Further Documentation. Such
Grantor shall maintain the security interest in such Grantor’s Collateral
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever other than Liens
permitted under the Credit Agreement.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time, statements and schedules further identifying and describing such
Grantor’s Collateral and such other reports in connection with such Grantor’s
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full



--------------------------------------------------------------------------------

benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any commercially reasonable
actions to enable the Administrative Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto.
Notwithstanding the foregoing and any other provision of this Agreement or any
Loan Document to the contrary, unless the Administrative Agent requests at such
time as an Event of Default shall have occurred and be continuing, no Grantor
shall be required to perfect the security interests created hereby in such
Grantor’s motor vehicles and other assets covered by a certificate of title
(except to the ext\ent the security interests in such Collateral may be
perfected by the filing of financing statements under the New York UCC).

5.6 Changes in Locations, Name, etc.. Such Grantor will not, except upon 15
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

(i) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.3; or

(ii) change its name.

5.7 Notices

. Such Grantor will advise the Administrative Agent (to be distributed by the
Administrative Agent to the Lenders) promptly, in reasonable detail:

within five Business Days after a Responsible Officer of such Grantor knows of
any Lien (other than security interests created hereby or Liens permitted under
the Credit Agreement) on any of the Collateral which would materially adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

within five Business Days after a Responsible Officer of such Grantor knows of
the occurrence of (i) any termination of any of the ESAs or (ii) any other event
which would reasonably be expected to have a material adverse effect on the
security interests created hereby.

5.8 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate representing a certificated security (including,
without limitation, any such certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any



--------------------------------------------------------------------------------

certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Secured Parties, hold the
same in trust for the Administrative Agent and the Secured Parties and deliver
the same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Subject to Section 6.3, in
case any distribution of capital shall be made on or in respect of the
Investment Property, or any property shall be distributed upon or with respect
to the Investment Property pursuant to the recapitalization or reclassification
of the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations. Subject to Section 6.3, if any sums of money or
property so paid or distributed in respect of the Investment Property shall be
received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Secured Parties, segregated from other funds of such Grantor, as
additional collateral security for the Obligations. Notwithstanding the
foregoing, the Grantors shall not be required to pay over to the Administrative
Agent or deliver to the Administrative Agent as Collateral any proceeds of any
liquidation or dissolution of any Issuer, or any distribution of capital or
property in respect of any Investment Property, to the extent that (i) such
liquidation, dissolution or distribution, if treated as a Disposition of the
relevant Issuer, would be permitted by the Credit Agreement and (ii) the
proceeds thereof are applied toward prepayment of Loans and reduction of
Commitments to the extent required by the Credit Agreement.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Investment Property, the Pledged Notes or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (ii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property, the Pledged Notes or Proceeds thereof, or any interest therein, except
for (A) the security interest created by this Agreement and (B) in the case of
Investment Property, the Pledged Notes and Proceeds other than Pledged Stock,
Liens permitted by Section 7.3 of the Credit Agreement, and, in the case of
Pledged Stock, Liens permitted by Section 7.3(a) of the Credit Agreement to the
extent such Liens are prior and superior to the security interest granted
hereunder by operation of law) or (iii) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Pledged



--------------------------------------------------------------------------------

Securities or Proceeds thereof other than, in the case of such Pledged
Securities or Proceeds (excluding Pledged Stock and Intercompany Notes)
agreements or undertakings permitted under Section 7.13 or Section 7.14 of the
Credit Agreement.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, and (ii) the terms of Sections 6.3(c) and 6.7 shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 with respect to the Pledged Securities issued
by it.

(d) Each Issuer of Pledged Stock that is a Grantor and a partnership or a
limited liability company (i) confirms that none of the terms of any equity
interest issued by it to a Grantor provides that such equity interest is a
“security” within the meaning of Sections 8-102 and 8-103 of the New York UCC (a
“Security”), (ii) agrees that it will take no action to cause or permit any such
equity interest to become a Security, (iii) agrees that it will not issue any
certificate representing any such equity interest and (iv) agrees that if,
notwithstanding the foregoing, any such equity interest shall be or become a
Security, such Issuer will (and the Grantor that holds such equity interest
hereby instructs such Issuer to) comply with instructions originated by the
Administrative Agent without further consent by such Grantor.

(e) Each Issuer of Pledged Stock that is not a Grantor has delivered to the
Administrative Agent an Acknowledgment and Consent in substantially the form of
Annex II attached hereto.

5.9 Receivables. Other than in the ordinary course of business or as permitted
under the Credit Agreement, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable, in each case for clauses (i) through (v), in any manner that would
reasonably be expected to have a Material Adverse Effect.

5.10 Intellectual Property. (03) Such Grantor (either itself or through
licensees) will (i) continue to use each Trademark that is owned by such Grantor
and necessary to Grantor’s business as-then conducted as deemed necessary by
such Grantor in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (ii) maintain as in the past the quality of
products and services offered under such Trademark, (iii) use such Trademark
with the notices and legends required by applicable Requirements of Law,
(iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
such Trademark may become invalidated or impaired in any material way.



--------------------------------------------------------------------------------

(a) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent that is owned by such Grantor and
necessary to Grantor’s business as then-conducted become forfeited, abandoned or
dedicated to the public.

(b) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any Copyright that is owned by such Grantor and necessary to
Grantor’s business as then-conducted may become invalidated or otherwise
impaired. Such Grantor will not (either itself or through licensees) do any act
whereby Copyright that is owned by such Grantor and necessary to Grantor’s
business as then-conducted may fall into the public domain.

(c) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property that is owned by such Grantor and
necessary to Grantor’s business as then-conducted to infringe the Intellectual
Property rights of any other Person in such a way as to have a Material Adverse
Effect.

(d) Such Grantor will notify the Administrative Agent within five (5) Business
Days after a Responsible Officer of such Grantor knows of any adverse
determination by a Governmental Authority (including, without limitation, the
institution of, or any such determination or development in, any adversarial
proceeding with a third party in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any Intellectual
Property that is necessary to Grantor’s business as then-conducted or such
Grantor’s right to own and maintain the same.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall, if requested
by the Administrative Agent, report such filing to the Administrative Agent
within ten (10) Business Days (or such longer period as the Administrative Agent
may agree) after the last day of the fiscal quarter in which such filing occurs.
Upon the request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby.

(f) Such Grantor will take all steps deemed reasonable and necessary by such
Grantor, including, without limitation, in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application relating to any Intellectual
Property owned by such Grantor and necessary for such Grantor’s business as
then-conducted (and to obtain the relevant registration) and to maintain each
registration of the Intellectual Property that is owned by such Grantor and
necessary for such Grantor’s business as then-conducted, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.



--------------------------------------------------------------------------------

(g) In the event that any Intellectual Property that is owned by such Grantor
and necessary for such Grantor’s business as then-conducted is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, notify the Administrative
Agent within five (5) Business Days after a Responsible Officer of such Grantor
has knowledge thereof.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right, at any time after the occurrence and during the continuance of
an Event of Default, to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, upon the Administrative Agent’s reasonable request and at the expense
of the relevant Grantor, such Grantor cause independent public accountants or
others satisfactory to the Administrative Agent to furnish to the Administrative
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent’s request at any time after the occurrence and
during the continuance of a Default or an Event of Default, each Grantor shall
deliver to the Administrative Agent all existing original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.



--------------------------------------------------------------------------------

(d) At any time after the occurrence and during the continuance of an Event of
Default, each Grantor will cooperate with the Administrative Agent to establish
a system of lockbox accounts, under the sole dominion and control of the
Administrative Agent, into which all Receivables shall be paid and from which
all collected funds will be transferred to a Collateral Account.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables (or any agreement giving rise thereto) to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Administrative Agent nor any Secured Party
shall have any obligation or liability under any Receivable (or any agreement
giving rise thereto) by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Secured Party of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes, to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Securities; provided, however, that no vote shall be cast
or corporate right exercised or other action taken which, in the Administrative
Agent’s reasonable judgment, would materially impair the Collateral or which
would be inconsistent with or result in any violation of any provision of the
Credit Agreement, this Agreement or any other Loan Document.



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in the
order set forth in Section 6.5, and (ii) any or all of the Pledged Securities
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby agrees that, upon the occurrence and during the
continuance of an Event of Default and after the Administrative Agent’s request,
it will authorize and instruct each Issuer of any Pledged Securities pledged by
such Grantor hereunder to (i) comply with any instruction received by it from
the Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and Instruments shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent



--------------------------------------------------------------------------------

hereunder after the occurrence and during the continuance of an Event of Default
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it toward payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, to the extent permitted by applicable law, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may, after the
occurrence and during the continuance of an Event of Default, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party



--------------------------------------------------------------------------------

shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, after the occurrence and during the continuance of an Event of
Default, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 6.5, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder (excluding claims,
damages and demands to the extent such claims, damages and demands are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or such Secured Party, as the case may be). If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

6.7 Private Sales. (a) Each Grantor recognizes that the Administrative Agent may
be unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such sale shall not be
deemed to have been made in a commercially reasonable manner solely because such
sale was a private sale. The Administrative Agent shall be under no obligation
to delay a sale of any of the Pledged Stock permitted hereunder for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

(b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the



--------------------------------------------------------------------------------

Administrative Agent and the Secured Parties, that the Administrative Agent and
the Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Grantor, and such
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred under the Credit Agreement.

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (04) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be reasonably necessary to accomplish the purposes of this Agreement to the
extent permitted by applicable law, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or Specified Contract or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Secured Parties’ security interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and



--------------------------------------------------------------------------------

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) subject to any existing licenses or reserved rights, assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

Anything in this Section 7.1 (a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Credit Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent within ten days following written demand; provided that the
relevant Grantor shall not have to reimburse the Administrative Agent for
expenses relating to an action, claim or proceeding to the extent such action,
claim or proceeding is determined in a final, nonappealable judgment by a court
of competent jurisdiction binding on the Administrative Agent to have arisen as
a result of the gross negligence or willful misconduct of the Administrative
Agent.



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof in accordance with the terms hereof. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duties with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account and otherwise as required under the New
York UCC. Neither the Administrative Agent, any Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Administrative Agent and the Secured Parties hereunder
are solely to protect the Administrative Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers. The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

7.3 Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.01 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be affected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or to such other address as such
Guarantor may hereafter notify to the other parties hereto in the manner
provided for in Section 10.2 of the Credit Agreement.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay, or
reimburse each Secured Party and the Administrative Agent for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel to each
Secured Party and of counsel to the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.



--------------------------------------------------------------------------------

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and permitted assigns in
accordance with the terms of the Credit Agreement; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

8.6 Set-Off. In addition to any rights and remedies of the Administrative Agent
or the Lenders provided by law, the Administrative Agent and each Lender shall
have the right, without prior notice to any Grantor, any such notice being
expressly waived by each Grantor to the extent permitted by applicable law, upon
the occurrence and during the continuance of any Event of Default, to set off
and appropriate and apply against any amount becoming due and payable by any
Grantor hereunder or any other amounts becoming due and payable by a Loan Party
under the Credit Agreement or any other Loan Document (whether at stated
maturity, by acceleration or otherwise) such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent or such Lender or any branch or agency
thereof to or for the credit or the account of the applicable Grantor. The
Administrative Agent and each Lender agrees promptly to notify applicable
Grantor and the Administrative Agent after any such setoff and application made
by the Administrative Agent or such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.



--------------------------------------------------------------------------------

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Secured Parties,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 6.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases. (05) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Borrower Hedge Agreement Obligations and
indemnity obligations that survive the termination of this Agreement and for
which no notice of a claim has been received by the Borrower as of such
termination) shall have been paid in full, the Commitments have terminated or
expired and no Letter of Credit shall be outstanding, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement) deliver to such
Grantor any Collateral held by the Administrative Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination and take such other actions as shall be
required to release its security interest in all Collateral, and to release all
guarantee obligations under this Agreement, whether or not on the date of such
release there may be outstanding Borrower Hedge Agreement Obligations.

(a) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH AGENT AND EACH LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

NATIONAL CINEMEDIA, LLC By:   National CineMedia, Inc., its Manager

 

By:  

 

Name:   Gary W. Ferrera Title:  

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (the “Certificate”) is delivered pursuant to
Section 6.2 of the Credit Agreement, dated as of February 13, 2007 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
National CineMedia, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), Lehman Brothers Inc. and J.P.
Morgan Securities, Inc., as joint lead arrangers (in such capacity, the
“Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in such capacity,
the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan Stanley Senior
Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

The undersigned, solely in his representative capacity as the [Chief Financial
Officer] [Chief Executive Officer] of National CineMedia, Inc., a Delaware
corporation (“Holdings”), as the manager of Borrower, hereby certifies to the
Administrative Agent and the Lenders as follows:

1. I am the duly elected, qualified and acting [Chief Financial Officer] [Chief
Executive Officer] of Holdings, which is the sole manager of Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and have made or caused to
be made under my supervision, a review in reasonable detail of the transactions
and condition of the Borrower during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”).

4. I have no knowledge of the existence, as of the date of this Certificate or
at the end of the accounting period covered by the Financial Statements, of any
condition or event which constitutes a Default or Event of Default [, except as
set forth below].

5. Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 7.1 of the Credit Agreement at the end of the
accounting period covered by the Financial Statements.

6. Since the [Closing Date]* [date of the most recently delivered Compliance
Certificate]:

(a) No Loan Party has changed its name, identity or corporate structure; and

--------------------------------------------------------------------------------

* First Compliance Certificate delivered after the Closing Date only.



--------------------------------------------------------------------------------

(b) No Loan Party has changed its jurisdiction of organization or the location
of its chief executive office or its sole place of business from that referred
to in Section 4.3 of the Guarantee and Collateral Agreement or as previously
disclosed to the Administrative Agent;

except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has delivered to the Administrative Agent all required UCC financing
statements and other filings to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral after giving effect
to such event, in each case in accordance with Section 5.5 of the Guarantee and
Collateral Agreement and (ii) any of the foregoing described in Attachment 3
hereto in respect of which the Borrower is delivering to the Administrative
Agent herewith all required UCC financing statements and other filings to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral after giving effect to such event, in each case in
accordance with Section 5.5 of the Guarantee and Collateral Agreement.

7. Since the [Closing Date]* [date of the most recently delivered Compliance
Certificate]:

(a) No Loan Party has acquired any fee interest in any real property having a
value (together with improvements thereof) of at least $2,000,000; and

(b) No Loan Party has formed or acquired any Material Wholly Owned Domestic
Subsidiary;

except, in each case, (i) any of the foregoing that has been previously
disclosed in writing to the Administrative Agent and in respect of which the
Borrower has taken or is taking all actions required by Section 6.10(b) or (c),
respectively, of the Credit Agreement with respect thereto in accordance with
such sections and (ii) any of the foregoing described in Attachment 3 hereto in
respect of which the Borrower is taking all actions required by Section 6.11 of
the Credit Agreement with respect thereto in accordance with such section.

--------------------------------------------------------------------------------

* First Compliance Certificate delivered after the Closing Date only.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his representative capacity as
the [Chief Financial Officer] [Chief Executive Officer] of Holdings, as the
manager of Borrower, has executed this Compliance Certificate as of the date set
forth below.

 

NATIONAL CINEMEDIA, LLC By:   National CineMedia, Inc., its Manager By:  

 

Name:   Title:  

Date:             , 20        



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(l) of the Credit
Agreement, dated as of February 13, 2007 (the “Credit Agreement”), among
National CineMedia, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), Lehman Brothers Inc. and J.P.
Morgan Securities, Inc., as joint lead arrangers (in such capacity, the
“Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in such capacity,
the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan Stanley Senior
Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

The Borrower hereby certifies to the Administrative Agent and the Lenders as
follows:

1. The representations and warranties of the Borrower set forth in each of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

2. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof.



--------------------------------------------------------------------------------

EXECUTED as of the              day of February 2007

 

NATIONAL CINEMEDIA, LLC

By:   National CineMedia, Inc., its Manager By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate is delivered pursuant to Section 5.1(l) of the
Credit Agreement, dated as of February 13, 2007 (the “Credit Agreement”), among
National CineMedia, LLC, a Delaware limited liability company (the “Company”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), Lehman Brothers Inc. and J.P.
Morgan Securities, Inc., as joint lead arrangers (in such capacity, the
“Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in such capacity,
the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan Stanley Senior
Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

The undersigned, solely in his representative capacity as the Secretary of
National CineMedia, Inc., a Delaware corporation (“Holdings”), on its own behalf
and as the manager of Borrower, hereby certifies as follows:

1. He is the duly elected, qualified, and acting Secretary of Holdings, which is
the sole manager of the Borrower.

2. This certificate is furnished for the Administrative Agent and the Lenders in
connection with the Credit Agreement.

3. This certificate is also furnished for Holme Roberts & Owen LLP (“HRO”) in
connection with its opinion, dated February [    ], 2007 (the “Opinion”) to the
Administrative Agent and the other recipients named therein, and HRO may rely on
this certificate in the preparation and delivery of the Opinion.

4. Attached hereto as Annex 1 is a complete, true and correct copy of
resolutions duly adopted by the Board of Directors of the Company on February
[    ], 2007 and [            , 2007], which are the only resolutions adopted by
the Board of Directors of the Company relating to the subject matter thereof;
such resolutions have not in any way been amended, modified, revoked or
rescinded in any respect, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

5. Attached hereto as Annex 2 is a complete, true and correct copy of
resolutions duly adopted by the Board of Directors of Holdings on February
[    ], 2007, which are the only resolutions adopted by the Board of Directors
of Holdings relating to the subject matter thereof; such resolutions have not in
any way been amended, modified, revoked or rescinded in any respect, have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect.

6. Attached hereto as Annex 3 is a complete, true and correct copy of the Third
Amended and Restated Limited Liability Company Operating Agreement of the
Company as in effect on the date hereof. Such Third Amended and Restated Limited
Liability Company Operating Agreement is in full force and effect and has not
been further amended or modified as of the date hereof.



--------------------------------------------------------------------------------

7. Attached hereto as Annex 4 is a complete, true and correct copy of the
Certificate of Formation of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated and is in
full force and effect as of the date hereof.

8. Attached hereto as Annex 5 is a complete, true and correct copy of the
Amended and Restated Bylaws of the Company as in effect on the date hereof. Such
Amended and Restated Bylaws are in full force and effect and has not been
further amended or modified as of the date hereof.

9. Attached hereto as Annex 6 is a complete, true and correct copy of the
Amended and Restated Certificate of Incorporation of the Company as in effect on
the date hereof, and such certificate has not been amended, repealed, modified
or restated and is in full force and effect as of the date hereof.

10. The following persons are now duly elected and qualified officers of
Holdings holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of Holdings, in its capacity as the
manager of the Company, each of the Loan Documents to which the Company is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Signature

Kurt C. Hall  

President, Chief Executive

Officer and Chairman

 

 

Gary W. Ferrera  

Executive Vice President

and Chief Financial Officer

 

 

Ralph E. Hardy  

Executive Vice President,

General Counsel and Secretary

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate as
of the date set forth below.

 

       Name: Ralph E. Hardy

Title:

  Secretary of National CineMedia, Inc., on its own behalf and in its capacity
as the sole manager of National CineMedia, LLC   Date: [                    ],
2007

I, the undersigned, [INSERT TITLE OF OFFICER] of Holdings, DO HEREBY CERTIFY
that Ralph E. Hardy is the duly elected and qualified Secretary of Holdings and
the signature above is his genuine signature.

 

  

[INSERT NAME OF OFFICER], [INSERT

TITLE OF OFFICER] of National CineMedia, Inc.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of February 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National CineMedia, LLC, a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), Lehman
Brothers Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers (in such
capacity, the “Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan
Stanley Senior Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

1. In accordance with, and subject to the terms and conditions of Section 10.6
of the Credit Agreement, the Assignor hereby irrevocably sells and assigns to
the Assignee without recourse to the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor without recourse to the
Assignor, as of the Effective Date (as defined below), the interest described in
Schedule 1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto. If any provision contained herein is inconsistent with, or in direct
conflict with, any term or condition of Section 10.6 of the Credit Agreement,
the term or condition of Section 10.6 of the Credit Agreement shall govern and
control.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; (c) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free of any lien, encumbrance or other adverse claim and
(iii) it has the full power and authority and has taken action necessary to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated



--------------------------------------------------------------------------------

hereby; and (d) attaches any Notes held by it evidencing the Assigned Facilities
and (i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes for a new Note or Notes payable to the Assignee and
(ii) if the Assignor has retained any interest in the Assigned Facility,
requests that the Administrative Agent exchange the attached Notes for a new
Note or Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.20(d) of the Credit Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) [to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date] [to
the Assignee whether such amounts have accrued prior to the Effective Date or
accrue subsequent to the Effective Date. The Assignor and the Assignee shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.]

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by



--------------------------------------------------------------------------------

the provisions thereof and (b) the Assignor shall, to the extent provided in
this Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York                     , 20    

FOR VALUE RECEIVED, the undersigned, National CineMedia, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
             (the “Lender”) or its registered assigns at the Payment Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Term Loan Maturity
Date, the principal amount of (a)              DOLLARS ($            ), or, if
less, (b) the unpaid principal amount of the Term Loan made by the Lender to the
Borrower pursuant to Section 2.1 of the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 2.15 of the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
indorsement shall, to the extent permitted by law, be prima facie evidence of
the existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Lender make any such indorsement, or
any error therein, shall not in any manner affect the obligation of the Borrower
to repay (with applicable interest) the Term Loan made to the Borrower by the
Lender in accordance with the terms of this Note and the Credit Agreement.

This Note (a) is one of the Term Notes referred to in the Credit Agreement dated
as of February 13, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
Lenders party thereto, Lehman Commercial Paper Inc., as Administrative Agent,
Lehman Brothers Inc. and J.P. Morgan Securities, Inc., as Arrangers, JPMorgan
Chase Bank, N.A., as Syndication Agent, and others, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and notice of protest, demand, dishonor and non-payment of this
Note.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

NATIONAL CINEMEDIA, LLC By:   National CineMedia, Inc., its Manager By:     
Name:   Title:  



--------------------------------------------------------------------------------

Schedule A to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base
Rate Loans   

Amount

Converted to
Base Rate Loans

  

Amount of Principal of

Base Rate Loans Repaid

  

Amount of Base Rate

Loans Converted to

Eurodollar Rate Loans

  

Unpaid Principal Balance

of Base Rate Loans

   Notation Made By

 



--------------------------------------------------------------------------------

Schedule B to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR RATE LOANS

 

Date

   Amount of Eurodollar
Rate Loans    Amount Converted to
Eurodollar Rate Loans    Interest Period and
Eurodollar Rate with
Respect Thereto    Amount of Principal of
Eurodollar Rate Loans
Repaid    Amount of Eurodollar
Rate Loans Converted to
Base Rate Loans    Unpaid Principal
Balance of Eurodollar
Rate Loans    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York                     , 20    

FOR VALUE RECEIVED, the undersigned, National CineMedia, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
             (the “Lender”) or its registered assigns at the Payment Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving Credit
Termination Date the principal amount of (a)              DOLLARS
($            ), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Credit Loans made by the Lender to the Borrower pursuant to
Section 2.4 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 2.15 of the
Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation of all or a
portion thereof as the same Type, each conversion of all or a portion thereof to
another Type and, in the case of Eurodollar Loans, the length of each Interest
Period with respect thereto. Each such indorsement shall, to the extent
permitted by law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Lender make any such indorsement, or any error therein, shall not
in any manner affect the obligation of the Borrower to repay (with applicable
interest) any Revolving Credit Loan made to the Borrower by the Lender in
accordance with the terms of this Note and the Credit Agreement.

This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement dated as of February 13, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lender, the other Lenders party thereto, Lehman Commercial Paper Inc., as
Administrative Agent, Lehman Brothers Inc. and J.P. Morgan Securities, Inc., as
Arrangers, JPMorgan Chase Bank, N.A., as Syndication Agent, and others, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security



--------------------------------------------------------------------------------

interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and notice of protest, demand, dishonor and non-payment of this
Note.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

NATIONAL CINEMEDIA, LLC By:   National CineMedia, Inc., its Manager By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

to Revolving Credit Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of Base Rate Loans   

Amount

Converted to

Base Rate Loans

   Amount of Principal of Base
Rate Loans Repaid   

Amount of Base Rate Loans

Converted to

Eurodollar Rate Loans

  

Unpaid Principal Balance of

Base Rate Loans

   Notation Made By



--------------------------------------------------------------------------------

Schedule B to Revolving Credit Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR RATE LOANS

 

Date

  

Amount of Eurodollar

Rate Loans

   Amount Converted to
Eurodollar Rate
Loans   

Interest Period and

Eurodollar Rate with
Respect Thereto

   Amount of Principal of
Eurodollar Rate Loans
Repaid   

Amount of Eurodollar

Rate Loans Converted to
Base Rate Loans

  

Unpaid Principal
Balance of Eurodollar

Rate Loans

  

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF SWING LINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

   New York, New York                     , 200    

FOR VALUE RECEIVED, the undersigned, National CineMedia, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
             (the “Swing Line Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date, the principal amount of (a)              DOLLARS
($            ), or, if less, (b) the aggregate unpaid principal amount of all
Swing Line Loans made by the Swing Line Lender to the Borrower pursuant to
Section 2.6 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 2.15 of such
Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such indorsement shall, to the extent
permitted by law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Swing Line Lender make any such indorsement, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) any Swing Line Loan made to the Borrower by the Swing
Line Lender in accordance with the terms of this Note and the Credit Agreement.

This Note (a) is the Swing Line Note referred to in the Credit Agreement dated
as of February 13, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
Lenders party thereto, Lehman Commercial Paper Inc., as Administrative Agent,
Lehman Brothers Inc. and J.P. Morgan Securities, Inc., as Arrangers, JPMorgan
Chase Bank, N.A., as Syndication Agent, and others, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and notice of protest, demand, dishonor and non-payment of this
Note.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

NATIONAL CINEMEDIA, LLC

By:   National CineMedia, Inc., its Manager By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

to Swing Line Note

LOANS AND REPAYMENTS OF SWING LINE LOANS

 

Date

   Amount of
Swing Line Loans   

Amount of Principal of
Swing Line

Loans Repaid

  

Unpaid Principal Balance of
Swing

Line Loans

   Notation Made By



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of February 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National CineMedia, LLC, a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), Lehman
Brothers Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers (in such
capacity, the “Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan
Stanley Senior Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
                                         (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 2.20(d) of the Credit Agreement. The
Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By:      Name:   Title:  

Date:                                         



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LENDER ADDENDUM

Reference is made to the Credit Agreement, dated as of February 13, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among National CineMedia, LLC, a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement (the “Lenders”), Lehman
Brothers Inc. and J.P. Morgan Securities, Inc., as joint lead arrangers (in such
capacity, the “Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in
such capacity, the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan
Stanley Senior Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.17 of the Credit Agreement, the undersigned hereby
becomes a party to the Credit Agreement with all the rights and obligations of a
Lender thereunder having the Commitments set forth in Schedule 1 hereto,
effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this              day of                     , 2007.

 

      Name of Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted and agreed:

 

NATIONAL CINEMEDIA, LLC

By:   National CineMedia, Inc., its Manager By:  

 

Name:   Title:  

 

LEHMAN COMMERCIAL PAPER INC., as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF BORROWING NOTICE

Date:                             ,         

To: Lehman Commercial Paper Inc., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), dated as of February 13, 2007 among National CineMedia,
LLC, a Delaware limited liability company (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement (the “Lenders”), Lehman Brothers Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers (in such capacity, the “Arrangers”),
JPMorgan Chase Bank, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), Credit Suisse (USA) LLC and Morgan Stanley Senior Funding,
Inc., as co-documentation agents (in such capacity, the “Co-Documentation
Agents”) and Lehman Commercial Paper Inc., as administrative agent (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings so defined.

The undersigned hereby requests a Borrowing of [Term] [Revolving Credit] Loans.

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                        

 

  3. Comprised of [Base Rate Loans] [Eurodollar Rate Loans]

 

  4. For Eurodollar Rate Loans: with an Interest Period of                     
months.

[Signature Page Follows]



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) shall be satisfied on and as of the date of the Credit
Extension.

 

NATIONAL CINEMEDIA, LLC By:   National CineMedia, Inc., its Manager By:     
Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate is delivered pursuant to Section 5.1(i) of the Credit
Agreement, dated as of February 13, 2007 (the “Credit Agreement”), among
National CineMedia, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), Lehman Brothers Inc. and J.P.
Morgan Securities, Inc., as joint lead arrangers (in such capacity, the
“Arrangers”), JPMorgan Chase Bank, N.A., as syndication agent (in such capacity,
the “Syndication Agent”), Credit Suisse (USA) LLC and Morgan Stanley Senior
Funding, Inc., as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) and Lehman Commercial Paper Inc., as administrative
agent (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein as therein defined.

1. As of the date hereof, and after giving effect to the transaction
contemplated by the Credit Agreement on the date hereof, the amount of the
“present fair saleable value” of the property of the Borrower will, as of such
date, exceed the amount of all “debts of the Borrower at a fair valuation,
contingent or otherwise”, as of such date.

2. As of the date hereof, and after giving effect to the transaction
contemplated by the Credit Agreement on the date hereof, the Borrower will not
have an unreasonably small amount of capital with which to conduct its business.

3. As of the date hereof, and after giving effect to the transaction
contemplated by the Credit Agreement on the date hereof, the Borrower will
generally be able to pay its debts as they mature.

The Borrower hereby acknowledges and agrees that the Agents and the Lenders are
relying on the representations and warranties made herein in connection with the
Credit Agreement. For purposes of the foregoing, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured. All quoted phrases and other terms
herein shall be determined in accordance with applicable federal and state
statutes and corresponding interpretive case laws governing determinations of
the insolvency of debtors, except that terms used herein which are defined in
the Credit Agreement are used as so defined.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate solely in my representative
capacity as the [INSERT TITLE OF OFFICER] of the Borrower as of the             
day of                     , 2007.

 

NATIONAL CINEMEDIA, LLC By:   National CineMedia, Inc., its Manager By:     
Name:   Title:  